        2:18-cv-03311-RMG    Date Filed 11/01/18   Entry Number 24      Page 1 of 124




1                           THE HONORABLE SALVADOR MENDOZA, JR.
2
     PAUKERT AND TROPPMANN, PLLC
3    Breean L. Beggs, WSBA #20795
4    Andrew S. Biviano, WSBA 38086
     Mary Elizabeth Dillon, WSBA #50727
5    522 W. Riverside Ave., Ste. 560
     Spokane, WA 99201
6    (509) 232-7760
7    NAPOLI SHKOLNIK, PLLC
     Paul J. Napoli, Esq.
8
     Patrick Lanciotti, Esq.
9    Tate J. Kunkle, Esq.
     Aaron Modiano, Esq.
10   360 Lexington Avenue, 11th Floor
     New York, New York 10017
11   Tel: (212) 397-1000
12
13                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
14
     CHRISTINA ACKERMAN; SUSAN BAKOS;
15
     PHYLLIS BERGMAN; CHARLES BLAKE;                   Case No.: 2:18-cv-00117-SMJ
16   SUSIE BUSH; GLENN CALLENDER;
     JACQUELINE CALLENDER; JUSTIN                      SECOND AMENDED
17   CALLENDER; JERRI CARVER; BARBARA                  CLASS ACTION
     COLLINS; BRUCE CORBETT; CHRISTY                   COMPLAINT WITH
18   CORBETT; CHARLES DAVIS; TERESA                    INDIVIDUAL CLAIMS AND
     DAVIS; JULIE DIBBLE; CHAD EVANS;                  DEMAND FOR JURY TRIAL
19
     KRISTIN EVANS; JOHN EYRE; VINCENT
20   FIATTARONE; CHERYL FRENCH; STEVEN                 CLASS ACTION
     FRENCH; ASHLEY GENZEL; COURTNIE                   CERTIFICATION PENDING
21   GILLETTE, Individually and as Next Friend for
     her minor child, P.G.; MICAH GILLETTE,
22   Individually and as Next Friend for his minor
23   SECOND AMENDED CLASS ACTION COMPLAINT               PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR               522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 1                       Spokane, WA 99202
                                                                 (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 2 of 124




     child, P.G.; HELENE HATCH; BRITTANY
1    HENSLEY, Individually and as Next Friend for
2    her minor child, L.H.; JORDAN HENSLEY,
     Individually and as Next Friend for his minor
3    child, L.H.; BILL HIGGINS; JAKEN HUECHE;
     DENNIS HUNLEY; HEATHER HUNLEY,
4    Individually and as Next Friend for her minor
     children, P.H. and T.H.; JOANNE HUNLEY;
5
     SHAWN HUNLEY; ANITA JARUIS;
6    JENNIFER JOHNSON, Individually and as Next
     Friend for her minor children, L.J. and Q. J.;
7    SEAN JOHNSON, Individually and as Next
     Friend for his minor children, L.J. and Q.J.;
8    DIANA KNEFF; STEVEN KANAGA,
     Individually and in his capacity as Executor of the
9
     ESTATE OF MILLWEE HOLLER-KANAGA;
10   RICHARD LINK, Individually and as Next
     Friend for his minor child, G.L.; TERRI LINK;
11   JOSEPH MARTINEZ; JOHN MITSCHKE;
     YANG MITSCHKE; DONNA O’BRIEN;
12   JEREMY OWNBY; CORY PASSINETTI;
     EMMA PASSINETTI, Individually and as Next
13
     Friend for her minor child, A.P.; JANAE
14   PASSINETTI, Individually and as Next Friend
     for her minor children, E.P., J.P., K.P., M.P., and
15   T.P.; JASON PASSINETTI; DONNA
     PETERSON; DELBERT REIBER; Individually
16   and as Next Friend for his minor children, A.R.
17   and C.R.; MARSHALL REIBER; SARRA
     REIBER; GARRET RUPERT, Individually and
18   as Next Friend for his minor children, C.R., K.R.,
     and K.R.; HEATHER RUPERT, Individually and
19   as Next Friend for her minor children, C.R., K.R.,
     and K.R.; LEWIS SCHWINN; BRADLY
20   SHRUM; CORY SHRUM; JAN SHARDELL
21   SHRUM; JULIE SHRUM, Individually and as
     Next Friend for her minor child, W.S.; JALEY
22   SIMMONS, Individually and as Next Friend for

23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 2                         Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG    Date Filed 11/01/18   Entry Number 24      Page 3 of 124




     her minor children, K.T. and K.T.; CHRIS
1    TAYLOR, Individually and as Next Friend for his
2    minor children, K.T. and K.T.; PAMELA
     WILLIAMS; ANTHONY ABEL; SAMANTHA
3    BARCUS; MICHAEL BUYONAVICH; JACKIE
     COLBURN; JOEL ERWIN; JENNIFER
4    FOLAND; EARL FORSMAN, Individually and
     in his capacity as Trustee for the EARL N. AND
5
     JANET L. FORSMAN TRUST; JANET
6    FORSMAN, Individually and in her capacity as
     Trustee for the EARL N. AND JANET L.
7    FORSMAN TRUST; ANTHONY GALLEGOS;
     HELEN GALLEGOS; DEBRA GEHRET;
8    ROBIN GIPSON; AMY HAVENS, Individually
     and as Next Friend for her minor child, J.H.;
9
     DONNA JOHNSON; DOUGLAS JOHNSON;
10   MICHAEL JOHNSON; KEIRSTIN JONES;
     TINA JONES; KENNETH KELLER; JILL
11   LINK; CHRIS MCCULLOCH; SHARON
     MCCULLOCH; TODD MCINNIS; HEATHER
12   PETRO; MATTHEW PETRO; LUANN
     STEPHENSON; WILLIAM
13
     STEPHENSON;WILLIAM URDRIAN; and
14   FRANCELINA WALKER; individually and on
     behalf of all others similarly situated,
15
                                    Plaintiffs,
16
17        vs.

18   3M COMPANY, f/k/a Minnesota Mining and
     Manufacturing, Co.; TYCO FIRE PRODUCTS
19   L.P., successor in interest to THE ANSUL
     COMPANY; BUCKEYE FIRE EQUIPMENT
20   COMPANY; CHEMGUARD, INC.; and
21   NATIONAL FOAM, INC.,

22                                Defendants.

23   SECOND AMENDED CLASS ACTION COMPLAINT               PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR               522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 3                       Spokane, WA 99202
                                                                 (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 4 of 124




        PLEASE NOTE THAT THE PURPOSE OF THIS AMENDED COMPLAINT
1
2    is to do the following:

3       1) Correct the spelling of the name of Plaintiff Jaken Hoeche to Jaken Hueche;

4    Remove as plaintiffs H.H. and L.H., who are the minor children of Jaken Hueche.
5
        2) Remove Plaintiffs Amy McDonald, Amber Passinetti, Steven Passinetti,
6
     Karlie Rose, and Jarrett Rupert.
7
        3) Remove minor children as plaintiffs, replace minor children’s full names
8
     with their initials, and add the designation, “Individually, and in his/her capacity as
9
10   Next Friend for his/her minor child(ren), to the following plaintiffs: Courtnie

11   Gillette for minor child, P.G.; Micah Gillette for minor child, P.G.; Brittany
12   Hensley for minor child, L.H.; Jordan Hensley for minor child, L.H.; Heather
13
     Hunley for minor children, P.H. and T.H.; Jennifer Johnson for minor children,
14
     L.J. and Q.J.; Sean Johnson for minor children, L.J. and Q.J.; Richard Link for
15
     minor child, G.L.; Emma Passinetti for minor child, A.P.; Janae Passinetti for
16
17   minor children, E.P., J.P., K.P., M.P., and T.P.; Delbert Reiber for minor children,

18   A.R. and C.R.; Garret Rupert for minor children, C.R., K.R. and K.R.; Heather

19   Rupert for minor children, C.R., K.R. and K.R.; Julie Shrum for minor child, W.S.;
20   Jaley Simmons for minor children, K.T. and K.T.; and Chris Taylor for minor
21
     children, K.T. and K.T.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 4                            Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 5 of 124




        4) Add Plaintiffs Anthony Abel; Samantha Barcus; Michael Buyonavich;
1
2    Jackie Colburn; Joel Erwin; Jennifer Foland; Earl Forsman, Individually and in his

3    capacity as Trustee for the Earl N. and Janet L. Forsman Trust; Janet Forsman,

4    Individually and in her capacity as Trustee for the Earl N. and Janet L. Forsman
5
     Trust; Anthony Gallegos; Helen Gallegos; Debra Gehret; Robin Gipson; Amy
6
     Havens, Individually and as Next Friend of her minor child, J.H.; Donna Johnson;
7
     Douglas Johnson; Michael Johnson; Keirstin Jones; Tina Jones; Kenneth Keller;
8
     Jill Link; Chris McCulloch; Sharon McCulloch; Todd McInnis; Heather Petro;
9
10   Matthew Petro; Luann Stephenson; William Stephenson; William Urdrian; and

11   Francelina Walker.
12      5) Correct Plaintiff Anita Jaruis’ name in the body of the Complaint from
13
     Anita Jarius to Anita Jaruis. Correct the spelling of Plaintiff’s name, Shaun
14
     Hunley, to Shawn Hunley.
15
        6) Remove Plaintiff Millwee Holler-Kanaga, now deceased, and substitute with
16
17   Steven Kanaga in his capacity as Executor of the Estate of Millwee Holler-Kanaga.

18      7) Correct Defendant name from The 3M Company, f/k/a Minnesota Mining

19   and Manufacturing, Co. to 3M Company, f/k/a Minnesota Mining and
20   Manufacturing, Co. Correct Defendant name Chemguard Inc. to Chemguard, Inc.
21
        8) Remove Plaintiffs’ attorney, Daniel R. Hayward, from the attorney caption
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 5                        Spokane, WA 99202
                                                                  (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 6 of 124




     and signature block. Attorney Daniel R. Hayward filed a Notice of Withdrawal on
1
2    May 18, 2018, at ECF No. 5.

3       9) Add Plaintiffs’ attorney, Aaron Modiano of Napoli Shkolnik, to attorney

4    caption and signature block.
5

6
           Plaintiffs CHRISTINA ACKERMAN; SUSAN BAKOS; PHYLLIS
7
     BERGMAN; CHARLES BLAKE; SUSIE BUSH; GLENN CALLENDER;
8
     JACQUELINE CALLENDER; JUSTIN CALLENDER; JERRI CARVER;
9
10   BARBARA COLLINS; BRUCE CORBETT; CHRISTY CORBETT; CHARLES

11   DAVIS; TERESA DAVIS; JULIE DIBBLE; CHAD EVANS; KRISTIN
12   EVANS; JOHN EYRE; VINCENT FIATTARONE; CHERYL FRENCH;
13
     STEVEN FRENCH; ASHLEY GENZEL; COURTNIE GILLETTE, Individually
14
     and as Next Friend for her minor child, P.G.; MICAH GILLETTE, Individually
15
     and as Next Friend for his minor child, P.G.; HELENE HATCH; BRITTANY
16
17   HENSLEY, Individually and as Next Friend for her minor child, L.H.; JORDAN

18   HENSLEY, Individually and as Next Friend for his minor child, L.H.; BILL

19   HIGGINS; JAKEN HUECHE; DENNIS HUNLEY; HEATHER HUNLEY,
20   Individually and as Next Friend for her minor children, P.H. and T.H.; JOANNE
21
     HUNLEY; SHAWN HUNLEY; ANITA JARUIS; JENNIFER JOHNSON,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 6                         Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 7 of 124




     Individually and as Next Friend for her minor children, L.J. and Q. J.; SEAN
1
2    JOHNSON, Individually and as Next Friend for his minor children, L.J. and Q.J.;

3    DIANA KNEFF; STEVEN KANAGA, Individually and in his capacity as

4    Executor of the ESTATE OF MILLWEE HOLLER-KANAGA; RICHARD
5
     LINK, Individually and as Next Friend for his minor child, G.L.; TERRI LINK;
6
     JOSEPH MARTINEZ; JOHN MITSCHKE; YANG MITSCHKE; DONNA
7
     O’BRIEN; JEREMY OWNBY; CORY PASSINETTI; EMMA PASSINETTI,
8
     Individually and as Next Friend for her minor child, A.P.; JANAE PASSINETTI,
9
10   Individually and as Next Friend for her minor children, E.P., J.P., K.P., M.P., and

11   T.P.; JASON PASSINETTI; DONNA PETERSON; DELBERT REIBER;
12   Individually and as Next Friend for his minor children, A.R. and C.R.;
13
     MARSHALL REIBER; SARRA REIBER; GARRET RUPERT, Individually and
14
     as Next Friend for his minor children, C.R., K.R., and K.R.; HEATHER
15
     RUPERT, Individually and as Next Friend for her minor children, C.R., K.R.,
16
17   and K.R.; LEWIS SCHWINN; BRADLY SHRUM; CORY SHRUM; JAN

18   SHARDELL SHRUM; JULIE SHRUM, Individually and as Next Friend for her

19   minor child, W.S; JALEY SIMMONS, Individually and as Next Friend for her
20   minor children, K.T. and K.T.; CHRIS TAYLOR, Individually and as Next
21
     Friend for his minor children, K.T. and K.T.; PAMELA WILLIAMS;
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 7                          Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 8 of 124




     ANTHONY ABEL; SAMANTHA BARCUS; MICHAEL BUYONAVICH;
1
2    JACKIE COLBURN; JOEL ERWIN; JENNIFER FOLAND; EARL FORSMAN,

3    Individually and in his capacity as Trustee for the EARL N. AND JANET L.

4    FORSMAN TRUST; JANET FORSMAN, Individually and in her capacity as
5
     Trustee for the EARL N. AND JANET L. FORSMAN TRUST; ANTHONY
6
     GALLEGOS; HELEN GALLEGOS; DEBRA GEHRET; ROBIN GIPSON;
7
     AMY HAVENS, Individually and as Next Friend for her minor child, J.H.;
8
     DONNA      JOHNSON;       DOUGLAS       JOHNSON;       MICHAEL            JOHNSON;
9
10   KEIRSTIN JONES; TINA JONES; KENNETH KELLER; JILL LINK; CHRIS

11   MCCULLOCH; SHARON MCCULLOCH; TODD MCINNIS; HEATHER
12   PETRO;     MATTHEW         PETRO;     LUANN       STEPHENSON;              WILLIAM
13
     STEPHENSON; WILLIAM URDRIAN; and FRANCELINA WALKER;
14
     individually and on behalf of all others similarly situated, by and through their
15
     undersigned counsel, hereby file this Class Action Complaint, individually, and
16
17   on behalf of all others similarly situated, with individual claims and make these

18   allegations based on information and belief against Defendants, 3M COMPANY

19   (f/k/a Minnesota Mining and Manufacturing, Co), TYCO FIRE PRODUCTS
20   L.P., successor in interest to THE ANSUL COMPANY, BUCKEYE FIRE
21
     EQUIPMENT CO., CHEMGUARD, INC.; and NATIONAL FOAM, INC.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 8                         Spokane, WA 99202
                                                                   (509) 232-7760

25
         2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 9 of 124




     (collectively “ Defendants”):
1
2                                    I. INTRODUCTION
3
            A.     The Contamination of Airway Heights and Medical Lake
4
            1.1    Fairchild Airforce Base (“Fairchild AFB”) is located approximately
5

6    12 miles west of Spokane, Washington. It contains a fire training site, as well as

7    several historical firefighting training sites.

8           1.2    The United States Air Force (“USAF”) has conducted firefighting
9
     training exercises on Fairchild AFB from the 1970’s to date.
10
            1.3    As part of firefighting training exercises, Fairchild AFB, like many
11
     other U.S. military bases, has used Aqueous Film Forming Foam (“AFFF”) and
12
13   other materials containing perfluorooctanesulfonic acid (“PFOS”) and related

14   fluorochemicals that can degrade to perfluorooctanoic acid (“PFOA”) or PFOS.
15          1.4    AFFF has been linked to the contamination of surface and
16
     groundwater with PFOA, PFOS and other perfluorinated chemicals (“PFC’s”)
17
     throughout the country.
18
19          1.5    The communities of Airway Heights               and Medical           Lake,

20   Washington, (“Communities”) are nearby and downgradient of Fairchild AFB

21   and have widespread contamination in their water supply as the result of AFFF
22   used at Fairchild AFB.
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 9                           Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 10 of 124




           1.6    Residents of the Communities receive their potable water either
1
2    from private wells or from their municipal water provider.

3          1.7    PFOA and PFOS that originated and were released from Fairchild
4    AFB have contaminated numerous private and public wells relied upon by the
5
     Communities.
6
           1.8    PFOA and PFOS has been detected in levels exceeding the current
7
     EPA Health Advisory Limit of 70 parts per trillion (ppt) in both municipal and
8

9    private wells that provide water to the Communities.

10         1.9    Investigations have concluded that the basis for this widespread
11   contamination of the Communities’ ground water is decades of use, storage, and
12
     disposal of AFFF at Fairchild AFB that contained PFOA and PFOS.
13
           1.10 In or around April 2017, Plaintiffs and the Putative Class were first
14
     made aware that their drinking water was contaminated with PFC’s, including
15
16   PFOA and PFOS, at hazardous levels and to seek alternate drinking water

17   supplies.
18
           1.11   Several studies and assessments conducted by HydroGeoLogic, Inc.
19
     (“HGL”), CH2M Hill (“CH2M”), the United States Air Force, the Environmental
20
     Protection Agency’s Office of Water (“EPAOW”), Amec Foster Wheeler
21
     (“AFW”), and the Washington State Department of Ecology (“WSDE”) all
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 10                         Spokane, WA 99202
                                                                    (509) 232-7760

25
         2:18-cv-03311-RMG       Date Filed 11/01/18    Entry Number 24        Page 11 of 124




     confirmed the existence of widespread PFC contamination of the groundwater
1
2    resources for the Communities (“Areas of Investigation”). 1

3           1.12 Prior investigations by the USAF and WSDE also concluded that
4    decades of use, storage, and disposal of AFFF at Fairchild AFB caused the PFOA
5
     and PFOS contamination of groundwater in the surrounding communities,
6
     including contaminating the municipal water system and private wells serving
7
     Airway Heights and Medical Lake. 2
8

9           1.13 Defendants manufactured and distributed the AFFF to Fairchild

10   AFB, knowing that AFFF containing PFOA and/or PFOS presented an
11   unreasonable risk to human health and the environment and was inherently
12
     dangerous.
13
            1.14 Defendants also knew that PFOA and PFOS were highly soluble and
14
     mobile in water, highly likely to contaminate water supplies and other sensitive
15
16   receptors, were persistent in the environment, and would bio-accumulate in

17   humans causing serious health effects.

18          1.15 Defendants marketed and sold their products with knowledge that
19
     1U.S. Air Force Engineering Center, Fairchild Air Force Base, Washington. Action
20   Memorandum for a Time-Critical Removal Action Treatment of PFOS- and PFOA-
     Contaminated Water In Residential Wells Near Fairchild Air Force Base, Washington. Oct
21   2017.

22
     2Fairchild Air Force Base Washington. Fairchild AFB Washington Administrative Record File
     Number 219. Sep. 1989.
23   SECOND AMENDED CLASS ACTION COMPLAINT                      PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                       522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 11                              Spokane, WA 99202
                                                                         (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 12 of 124




     large quantities of AFFF, containing toxic PFC’s, would be used in training
1
2    exercises and in emergency situations at military bases, including Fairchild AFB,

3    in such a manner that PFOA and PFOS would contaminate the air, soil, and

4    groundwater.
5
           1.16 The Defendants marketed and sold their products with knowledge
6
     that large quantities of AFFF, containing toxic PFC’s, would be stored in fire
7
     suppressant systems and tanks on USAF Bases, including Fairchild AFB, and
8
     that such systems and storage were used and maintained in such a manner that
9
10   dangerous chemicals would be released into the air, soil, and groundwater.

11         1.17     The Defendants failed in their duty to warn users, bystanders, and
12   sensitive receptors of the inherently dangerous properties of their AFFF.
13
           1.18 The Putative Class represents over 11,600 residents of Airway
14
     Heights and Medical Lake who were exposed to drinking water contaminated
15
     with PFOA and/or PFOS from the Areas of Investigation, had their properties
16
17   and soil contaminated with PFOA and PFOS, and who suffered bioaccumulation

18   of PFOA and PFOS in their bodies.

19
                    B.    Health Effects of PFOS and PFOA Exposure
20
           1.19 Many parties have studied PFOA, also known as C8, including a
21
22   Science Panel formed out of a class action settlement arising from contamination

23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 12                         Spokane, WA 99202
                                                                    (509) 232-7760

25
         2:18-cv-03311-RMG       Date Filed 11/01/18    Entry Number 24        Page 13 of 124




     from DuPont’s Washington Works located in Wood County, West Virginia.
1
2           1.20 The C8 panel consisted of three epidemiologists specifically tasked

3    with determining whether there was a probable link between PFOA exposure and

4    human diseases. In 2012, the panel found probable links between PFOA and
5
     kidney cancer, testicular cancer, ulcerative colitis, thyroid disease, pregnancy
6
     induced hypertension (including preeclampsia), and hypercholesterolemia.
7
            1.21 Health effects of PFOS are the same as PFOA.
8
            1.22 In the May 2015 “Madrid Statement on Poly- and Perfluoroalkyl
9
10   Substances (PFAS’s),” scientists and other professionals from a variety of

11   disciplines, concerned about the production and release into the environment of
12   PFOA, called for greater regulation, restrictions, limits on the manufacture and
13
     handling of any PFOA containing product, and to develop safe non-fluorinated
14
     alternatives to these products to avoid long-term harm to human health and the
15
     environment. 3
16
17          1.23 The USEPA’s Lifetime Health Advisory and Health Effects of 70

18   ppt, set in May 2016, was an attempt to identify the concentration of PFOA

19   and/or PFOS in drinking water at or below which health effects are not
20
21   3 Blum A, Balan SA, Scheringer M, Trier X, Goldenman G, Cousins IT, Diamond M, Fletcher
     T, Higgins C, Lindeman AE, Peaslee G, de Voogt P, Wang Z, Weber R. 2015. The Madrid
22   statement on poly- and perfluoroalkyl substances (PFASs). Environ Health Perspect 123:A107–
     A111; http://dx.doi.org/10.1289/ehp.1509934.
23   SECOND AMENDED CLASS ACTION COMPLAINT                       PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                       522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 13                              Spokane, WA 99202
                                                                         (509) 232-7760

25
         2:18-cv-03311-RMG       Date Filed 11/01/18    Entry Number 24        Page 14 of 124




     anticipated to occur over a lifetime of exposure.4
1
2           1.24 Many states, however, have issued lower regulatory limits. For

3    example, Vermont has set a combined level of 20 ppt for PFOA and PFOS and

4    New Jersey has set a maximum contaminant level (MCL) of 14 ppt for PFOA.
5
            1.25 California has listed PFOA and PFOS to its Proposition 65 list as a
6
     chemical known to cause reproductive toxicity under the Safe Drinking Water
7
     and Toxic Enforcement Act of 1986.
8
            1.26   The United States Senate and House of Representatives passed the
9
10   National Defense Authorization Act in November 2017, which included $42

11   Million to remediate PFC contamination from military bases, as well as devoting
12   $7 Million toward the Investing in Testing Act, which authorizes the Center for
13
     Disease Control and Prevention (“CDC”) to conduct a study into the long-term
14
     health effects of PFOA and PFOS exposure.
15
            1.27 Washington currently follows the USEPA level of 70 ppt for
16
17   combined PFOA and PFOS levels.

18
            C.     The Putative Class and Plaintiffs’ Exposure and Damages
19
            1.28 Plaintiffs and the Putative Class have been injured as a result of
20
21   receiving water with elevated levels of PFC’s, including PFOA and PFOS.

22
     4 Lifetime Health Advisories and Health Effects Support Documents for Perfluorooctanoic Acid
     and Perfluorooctane Sulfonate, 81 Fed. Reg. 101 (May 25, 2016).
23   SECOND AMENDED CLASS ACTION COMPLAINT                       PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                       522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 14                              Spokane, WA 99202
                                                                         (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 15 of 124




           1.29 Plaintiffs and the Putative Class have suffered exposure, personal
1
2    injury, bioaccumulation of PFC’s in their blood which causes known cancers and

3    diseases, property damage, and the diminution of property value as a result of the

4    PFC contamination caused by AFFF, of their water supplies.
5
           1.30 As a result of years of consuming contaminated water, the Plaintiffs
6
     and the Putative Class, as residents in the communities of Airway Heights and
7
     Medical Lake, have been unknowingly exposed for many years to PFC’s at
8
     concentrations hazardous to their health through the ingestion and dermal
9
10   absorption of PFOA and PFOS.

11         1.31 The properties of the Plaintiffs and the Putative Class have been
12   damaged as a result of the presence of PFC’s in their homes, their soil,
13
     surrounding property, and potable water supply.
14
           1.32 Plaintiffs and the Putative Class seek recovery from all Defendants
15
     for injuries, damages, and losses suffered by the Plaintiffs, each of whom
16
17   suffered injuries as a direct and proximate result of exposure to and consumption

18   of PFC-contaminated water from their drinking water supplies, in an amount to

19   be determined at trial, exclusive of interest, costs, and attorneys’ fees.
20
21
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 15                            Spokane, WA 99202
                                                                       (509) 232-7760

25
        2:18-cv-03311-RMG        Date Filed 11/01/18   Entry Number 24      Page 16 of 124




                               II. JURISDICTION AND VENUE
1
2          2.1    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

3    1332 (a)(1) and (d)(2) in that this action seeks monetary relief in excess of

4    $5,000,000.00, exclusive of interest, costs and attorney's fees and is between
5
     citizens of different States.
6
           2.2     This Court has jurisdiction over Defendants pursuant to RCW §
7
     4.12.025.
8
           2.3     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
9
10   the events or omissions by Defendants giving rise to the claims asserted herein

11   occurred in the Eastern District of Washington and caused harm to Plaintiffs and
12   the Class Members, the vast majority of whom reside in this District.
13
                                     III.   THE PARTIES
14
15                        A.     Plaintiffs and Class Representatives

16         3.1    Plaintiff Christina Ackerman is a former resident of Medical Lake,
17   Washington, who currently resides at 405 North Megan Street, Post Falls, Idaho
18
     83854. From 1997 to 2005 she resided at 4808 South Craig Road, Medical Lake,
19
     Washington 99022. The property received its water from a private well. PFC’s
20
     entered the property, including but not limited to through the accumulation of
21
22   PFC’s in the pipes, faucets, showerheads, and appliances, as well as through

23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 16                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 17 of 124




     watering the lawn.
1
2          3.2    As a result of exposure to PFC’s, Christina Ackerman’s property has

3    declined in value.

4          3.3    Plaintiff Christina Ackerman has been exposed to elevated levels of
5
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
6
     she has been diagnosed with pregnancy issues and stomach issues and has
7
     experienced bioaccumulation of PFOS and PFOA in her blood which carries a
8
     heightened risk of developing several health conditions, including but not limited
9
10   to effects on the liver and immune system, high cholesterol levels, changes in

11   thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
12   cancer.
13
           3.4    Plaintiff Susan Bakos is a resident of Florida. She formerly resided
14
     at 17911 W. 12th Ave, Medical Lake, Washington 99022. She lived at that
15
     address from 2006 to 2018, when she sold the property. The property receives
16
17   water from a private well. PFC’s have entered the property, including but not

18   limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,

19   and appliances, as well as through watering the lawn.
20         3.5    Plaintiff Susan Bakos has been exposed to elevated levels of PFC’s.
21
     As a result of her exposure to PFC’s in the contaminated water supply, she has
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 17                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 18 of 124




     experienced bioaccumulation of PFOS and PFOA in her blood which carries a
1
2    heightened risk of developing several health conditions, including but not limited

3    to effects on the liver and immune system, high cholesterol levels, changes in

4    thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
5
     cancer.
6
           3.6    Plaintiff Phyllis Bergman is a resident of Medical Lake,
7
     Washington, who currently resides at 14315 West Thorpe Road, Medical Lake,
8
     Washington 99022. The property receives water from a private well. PFC’s have
9
10   entered the property, including but not limited to through the accumulation of

11   PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
12   watering the lawn.
13
           3.7    As a result of exposure to PFC’s, Plaintiff Phyllis Bergman’s
14
     property has declined in value.
15
           3.8    Plaintiff Phyllis Bergman has been exposed to elevated levels of
16
17   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   she has been diagnosed with pregnancy problems, high blood pressure, ulcerative

19   colitis, high cholesterol, thyroid disease, and is at an increased risk of developing
20   several health conditions, including but not limited to effects on the liver and
21
     immune system and kidney cancer.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 18                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 19 of 124




           3.9    Plaintiff Charles Blake is a resident of Airway Heights, Washington,
1
2    who currently resides at 1428 S. Lundstrum St. Apt. 7 Airway Heights, WA 99001.

3    He moved about a year ago from an address at 12823 West 13th #3, Airway

4    Heights, Washington 99001. He was at his previous address roughly six years. His
5
     current and prior address are on city water. PFC’s have entered the property,
6
     including but not limited to through the accumulation of PFC’s in the pipes,
7
     faucets, showerheads, and appliances, as well as through watering the lawn.
8
           3.10 Plaintiff Charles Blake is a resident of Airway Heights, Washington,
9
10   who currently resides at 1428 S. Lundstrum St. Apt. 7 Airway Heights, WA

11   99001. He moved in 2017 from an address at 12823 West 13 th, #3, Airway
12   Heights, Washington 99001. He was at his previous address roughly six years.
13
     His current and prior address are on city water. PFC’s have entered the property,
14
     including but not limited to through the accumulation of PFC’s in the pipes,
15
     faucets, showerheads, and appliances, as well as through watering the lawn.
16
17         3.11 Plaintiff Charles Blake has been exposed to elevated levels of

18   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

19   has experienced bioaccumulation of PFOS and PFOA in his blood which carries
20   a heightened risk of developing several health conditions, including but not
21
     limited to effects on the liver and immune system, high cholesterol levels,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 19                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG         Date Filed 11/01/18   Entry Number 24       Page 20 of 124




     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,
1
2    testicular cancer, and kidney cancer.

3           3.12 Plaintiff Susie Bush is a former resident of Airway Heights,

4    Washington, who currently resides at 10204 E. Valleyway, Spokane Valley, WA
5
     99206. Her prior address was 12515 W. Frank St., Airway Heights, WA 99001.
6
     Her prior address received water from the City of Airway Heights. PFC’s have
7
     entered the property, including but not limited to through the accumulation of
8
     PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
9
10   watering the lawn.

11          3.13 Plaintiff Susie Bush has been exposed to elevated levels of PFC’s.
12   As a result of her exposure to PFC’s in the contaminated water supply, she has
13
     been      diagnosed   with     learning   disabilities,   social    anxiety       disorders,
14
     hypothyroidism, premature ventricular contractions, asthma, and is at an
15
     increased risk of developing several health conditions, including but not limited
16
17   to effects on the liver and immune system, high cholesterol levels, changes in

18   thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney

19   cancer.
20          3.14 Plaintiffs Glenn Callender and Jacqueline Callender are residents of
21
     Medical Lake, Washington, who currently reside at 14725 West Thorpe Road,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                      PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                      522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 20                             Spokane, WA 99202
                                                                        (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 21 of 124




     Washington 99022. They own the property, which receives water from a private
1
2    well. PFC’s have entered the property, including but not limited to through the

3    accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as

4    well as through watering the lawn.
5
           3.15 Plaintiff Glenn Callender has been exposed to elevated levels of
6
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
7
     has been diagnosed with high cholesterol, and is at an increased risk of
8
     developing several health conditions, including but not limited to effects on the
9
10   liver and immune system, changes in thyroid hormone, testicular disease, and

11   kidney cancer.
12         3.16 Plaintiff Jacqueline Callender has been exposed to elevated levels of
13
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
14
     Jacqueline Callender has been diagnosed with high cholesterol, high blood
15
     pressure, and is at an increased risk of developing several health conditions,
16
17   including but not limited to pregnancy problems, miscarriages, and reproductive

18   problems, effects on the liver and immune system, changes in thyroid hormone,

19   and kidney cancer.
20         3.17 As a result of exposure to PFC’s, Plaintiffs Jacqueline and Glenn
21
     Callender’s property has declined in value.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 21                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 22 of 124




           3.18 Plaintiff Justin Callender currently resides at 5015 S. Regal St.. Apt
1
2    H 1061, Spokane WA 99223. He has been a frequent visitor to the Medical Lake

3    and Airway Heights area and consumed the water at 14725 West Thorpe Road,

4    Washington 99022, owned by Jacqueline and Glenn Callender, which receives
5
     water from a private well. PFC’s have entered the property, including but not
6
     limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
7
     and appliances, as well as through watering the lawn.
8
           3.19 Plaintiff Justin Callender has been exposed to elevated levels of
9
10   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

11   is at an increased risk for high cholesterol, high blood pressure, developing
12   several health conditions, including but not limited to effects on the liver and
13
     immune system, changes in thyroid hormone, testicular disease, and kidney
14
     cancer.
15
           3.20 Plaintiff Jerri Carver is a resident of Medical Lake, Washington,
16
17   who currently resides at 13811 West Thorpe Road, Medical Lake, Washington

18   99022. She owns the property, which receives water from a private well. PFC’s

19   have entered the property, including but not limited to through the accumulation
20   of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
21
     watering the lawn.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 22                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 23 of 124




           3.21 Plaintiff Jerri Carver has been exposed to elevated levels of PFC’s.
1
2    As a result of her exposure to PFC’s in the contaminated water supply, Jerri

3    Carver has been diagnosed with high cholesterol, high blood pressure, and is at

4    an increased risk of developing several health conditions, including but not
5
     limited to effects on the liver and immune system, changes in thyroid hormone,
6
     and kidney cancer. As a result of exposure to PFC’s, Plaintiff Jerri Carver’s
7
     property has declined in value.
8
           3.22 Plaintiff Barbara Collins is a resident of Medical Lake, Washington,
9
10   who currently resides at 13811 West Thorpe Road, Medical Lake, Washington

11   99022. She owns the property, which receives water from a private well. PFC’s
12   have entered the property, including but not limited to through the accumulation
13
     of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
14
     watering the lawn.
15
           3.23 Plaintiff Barbara Collins has been exposed to elevated levels of
16
17   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   Barbara Collins has been diagnosed with high blood pressure, and is at an

19   increased risk of developing several health conditions, including but not limited
20   to effects on the liver and immune system, high cholesterol levels, changes in
21
     thyroid hormone, and kidney cancer.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 23                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 24 of 124




           3.24 As a result of exposure to PFC’s, Plaintiff Barbara Collins’ property
1
2    has declined in value.

3          3.25 Plaintiffs Bruce and Christy Corbett are residents of Medical Lake,

4    Washington, who currently reside at 17912 West 12th Ave., Medical Lake,
5
     Washington 99022. They have lived at that address since 1993. The property
6
     receives water from a private well. PFC’s have entered the property, including
7
     but not limited to through the accumulation of PFC’s in the pipes, faucets,
8
     showerheads, and appliances, as well as through watering the lawn.
9
10         3.26 Plaintiff Bruce Corbett has been exposed to elevated levels of

11   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
12   has been diagnosed with blood clots and has experienced bioaccumulation of
13
     PFOS and PFOA in his blood which carries a heightened risk of developing
14
     several health conditions, including but not limited to effects on the liver and
15
     immune system, high cholesterol levels, changes in thyroid hormone,
16
17   hypertension, ulcerative colitis, fertility issues, testicular cancer, and kidney

18   cancer.

19         3.27   Plaintiff Christy Corbett has been exposed to elevated levels of
20   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
21
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 24                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 25 of 124




     carries a heightened risk of developing several health conditions, including but
1
2    not limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and

4    kidney cancer.
5
             3.28 As a result of exposure to PFC’s, Plaintiffs Bruce and Christy
6
     Corbetts’ property has declined in value.
7
             3.29 Plaintiffs Charles and Teresa Davis are residents of Airway Heights,
8
     Washington, who currently reside at 1701 S. Lawson #45, Airway Heights,
9
10   Washington 99001. They have lived at that location for the last eight years. The

11   property receives water from the City of Airway Heights. PFC’s have entered the
12   property, including but not limited to through the accumulation of PFC’s in the
13
     pipes, faucets, showerheads, and appliances, as well as through watering the
14
     lawn.
15
             3.30 Plaintiff Charles Davis has been exposed to elevated levels of
16
17   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

18   has experienced additional complication with diabetes and high blood pressure

19   and is at an increased risk of developing several health conditions, including but
20   not limited to effects on the liver and immune system, high cholesterol levels,
21
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 25                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 26 of 124




     kidney cancer.
1
2          3.31 Plaintiff Teresa Davis has been exposed to elevated levels of PFC’s.

3    As a result of her exposure to PFC’s in the contaminated water supply, she has

4    been diagnosed with a variety of thyroid issues and is at an increased risk of
5
     developing several health conditions, including but not limited to effects on the
6
     liver and immune system, high cholesterol levels, changes in thyroid hormone,
7
     hypertension, ulcerative colitis, fertility issues, testicular cancer, and kidney
8
     cancer.
9
10         3.32 Plaintiff Julie Dibble is a resident of Medical Lake, Washington,

11   who currently resides at 14315 West Thorpe Road, Medical Lake, Washington
12   99022. She owns the property, which receives water from a private well. PFC’s
13
     have entered the property, including but not limited to through the accumulation
14
     of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
15
     watering the lawn.
16
17         3.33 Plaintiff Julie Dibble has been exposed to elevated levels of PFC’s.

18   As a result of her exposure to PFC’s in the contaminated water supply, Julie

19   Dibble has been diagnosed with pregnancy problems, miscarriages, and
20   reproductive problems, high blood pressure, ulcerative colitis, high cholesterol,
21
     thyroid disease, liver disease, and is at an increased risk of developing several
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 26                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 27 of 124




     health conditions, including but not limited to effects on the immune system and
1
2    kidney cancer.

3          3.34 As a result of exposure to PFC’s, Plaintiff Julie Dibble’s property

4    has declined in value.
5
           3.35 Plaintiff Chad and Kristin Evans are residents of Airway Heights,
6
     Washington, who currently reside at 811 S. Campbell St. Airway Heights,
7
     Washington 99001. They have lived at this address since January 2015. The
8
     property receives water from a private well. Their prior address was 1038 S.
9
10   Campbell, Airway Heights, WA 99001. They lived at that address from May

11   2014 until they moved into their current location. Their previous address received
12   water from the City of Airway Heights. PFC’s have entered the property,
13
     including but not limited to through the accumulation of PFC’s in the pipes,
14
     faucets, showerheads, and appliances, as well as through watering the lawn.
15
           3.36 As a result of exposure to PFC’s, Plaintiffs Chad and Kristin Evans’
16
17   property has declined in value.

18         3.37 Plaintiff Chad Evans has been exposed to elevated levels of PFC’s.

19   As a result of his exposure to PFC’s in the contaminated water supply, he has
20   experienced bioaccumulation of PFOS and PFOA in his blood which carries a
21
     heightened risk of developing several health conditions, including but not limited
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 27                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 28 of 124




     to effects on the liver and immune system, high cholesterol levels, changes in
1
2    thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular

3    cancer, and kidney cancer.

4            3.38   Plaintiff Kristin Evans has been exposed to elevated levels of
5
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
6
     she has been diagnosed with fibromyalgia, experienced a potentially fatal
7
     pregnancy, and has experienced bioaccumulation of PFOS and PFOA in her
8
     blood which carries a heightened risk of developing several health conditions,
9
10   including but not limited to effects on the liver and immune system, high

11   cholesterol levels, changes in thyroid hormone, hypertension, ulcerative colitis,
12   fertility issues, and kidney cancer.
13
             3.39 Plaintiff John Eyre is former resident of Airway Heights,
14
     Washington, who currently resides at 25802 W. State Route 2 Reardan WA
15
     99029. His prior address was 1810 S. Lyons Airway Heights, WA 99001. His
16
17   prior address received water from a private well. PFC’s have entered the

18   property, including but not limited to through the accumulation of PFC’s in the

19   pipes, faucets, showerheads, and appliances, as well as through watering the
20   lawn.
21
             3.40 Plaintiff John Eyre has been exposed to elevated levels of PFC’s. As
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 28                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 29 of 124




     a result of his exposure to PFC’s in the contaminated water supply, he has
1
2    experienced bioaccumulation of PFOS and PFOA in his blood which carries a

3    heightened risk of developing several health conditions, including but not limited

4    to effects on the liver and immune system, high cholesterol levels, changes in
5
     thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular
6
     cancer, and kidney cancer.
7
             3.41 Plaintiff Vincent Fiattarone is former resident of Medical Lake,
8
     Washington, who currently resides at 3303 N. Lee St., Spokane, WA 99207. His
9
10   prior address was 17911 W. 12th Ave, Medical Lake, WA 99022. He lived at his

11   prior address from 2006 to 2015. He also worked in Airway heights during the
12   entire timeframe. His prior address received water from a private well and his
13
     workplace receives water from the City of Airway Heights. PFC’s have entered
14
     the property, including but not limited to through the accumulation of PFC’s in
15
     the pipes, faucets, showerheads, and appliances, as well as through watering the
16
17   lawn.

18           3.42 Plaintiff Vincent Fiattarone has been exposed to elevated levels of

19   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
20   has stomach issues and has experienced bioaccumulation of PFOS and PFOA in
21
     his blood which carries a heightened risk of developing several health conditions,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 29                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 30 of 124




     including but not limited to effects on the liver and immune system, high
1
2    cholesterol levels, changes in thyroid hormone, hypertension, ulcerative colitis,

3    fertility issues, testicular cancer, and kidney cancer.

4            3.43 As a result of exposure to PFC’s, Plaintiff Vincent Fiattarone’s
5
     property declined in value and demand. His property was being leased by a tenant
6
     with an option to purchase. After the discovery of the contamination, the tenant
7
     refused to honor the lease agreement and did not exercise the option to purchase.
8
     Mr. Fiattarone had difficulty finding another renter or buyer. After several failed
9
10   attempts, he was forced to sell his property for some $30,000 less than the tax

11   assessed value.
12           3.44 Plaintiffs Cheryl French and Steven French are residents of Medical
13
     Lake, Washington, who currently reside at 4708 South Craig Road. They own the
14
     property, which receives water from a private well. PFC’s have entered the
15
     property, including but not limited to through the accumulation of PFC’s in the
16
17   pipes, faucets, showerheads, and appliances, as well as through watering the

18   lawn.

19           3.45   Plaintiff Cheryl French has been exposed to elevated levels of
20   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
21
     Cheryl French has been diagnosed with high cholesterol and kidney disease and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                     PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 30                            Spokane, WA 99202
                                                                       (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 31 of 124




     is at an increased risk of developing several health conditions, including but not
1
2    limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, and kidney cancer.

4          3.46 Plaintiff Steven French has been exposed to elevated levels of
5
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply,
6
     Steven French has been diagnosed with kidney disease, high cholesterol, high
7
     blood pressure, and is at an increased risk of developing several health
8
     conditions, including but not limited to effects on the liver and immune system,
9
10   changes in thyroid hormone, and kidney cancer.

11         3.47 As a result of exposure to PFC’s, Plaintiffs Cheryl and Steven
12   French’s property has declined in value.
13
           3.48 Plaintiff Ashley Genzel is former resident of Airway Heights,
14
     Washington, who currently resides at 1303 SE Dalton Dr. Lee’s Summit, MO
15
     64081. Her prior addresses were 715 S. Hayford Rd., Apt S304, Spokane, WA
16
17   99221 and 1810 S. Lyons, Airway Heights, WA 99001. She spent five years

18   between the two addresses (2009-2014). Both addresses received water from the

19   City of Airway Heights. PFC’s have entered the property, including but not
20   limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
21
     and appliances, as well as through watering the lawn.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 31                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 32 of 124




           3.49 Plaintiff Ashley Genzel has been exposed to elevated levels of
1
2    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

3    she was diagnosed with thyroid cancer (which required thyroidectomy in 2015),

4    migraines, infertility and has experienced bioaccumulation of PFOS and PFOA in
5
     her blood which carries a heightened risk of developing several health conditions,
6
     including but not limited to effects on the liver and immune system, high
7
     cholesterol levels, changes in thyroid hormone, hypertension, ulcerative colitis,
8
     fertility issues, and kidney cancer.
9
10         3.50 Plaintiffs Courtnie and Micah Gillette and their minor child P.G., are

11   previous residents of Airway Heights, Washington, who currently reside at 2108
12   High Ave. Panama City, FL 32405. They have lived at their current address since
13
     November 2016. Their prior address was 12618 W. 2nd Ave., Airway Heights,
14
     WA 99001. They lived at the previous address for approximately three years.
15
     Their prior residence received water from the City of Airway Heights. PFC’s
16
17   have entered the property, including but not limited to through the accumulation

18   of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through

19   watering the lawn.
20         3.51 Plaintiff Courtnie Gillette has been exposed to elevated levels of
21
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 32                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 33 of 124




     she has been diagnosed with chronic sinusitis, cystic acne, periodontal disease,
1
2    gastro-intestinal issues, chronic fatigue and adrenal failure and has experienced

3    bioaccumulation of PFOS and PFOA in her blood which carries a heightened risk

4    of developing several health conditions, including but not limited to effects on
5
     the liver and immune system, high cholesterol levels, changes in thyroid
6
     hormone, hypertension, ulcerative colitis, fertility issues, and kidney cancer.
7
           3.52 Plaintiff Micah Gillette has been exposed to elevated levels of
8
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
9
10   has been diagnosed with gastrointestinal issues and is at an increased risk of

11   developing several health conditions, including but not limited to effects on the
12   liver and immune system, high cholesterol levels, changes in thyroid hormone,
13
     hypertension, ulcerative colitis, fertility issues, testicular cancer, and kidney
14
     cancer.
15
           3.53   The Gillette’s minor child, P.G., has been exposed to elevated levels
16
17   of PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   she has been diagnosed with early age tooth decay and difficulty gaining weight

19   and has experienced bioaccumulation of PFOS and PFOA in her blood which
20   carries a heightened risk of developing several health conditions, including but
21
     not limited to effects on the liver and immune system, high cholesterol levels,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 33                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 34 of 124




     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
1
2    kidney cancer.

3          3.54 Plaintiff Helene Hatch is a resident of Airway Heights, Washington,

4    who currently resides at 12510 W. 9th Ave. Airway Heights, WA 99001. She has
5
     lived at that address for over a year. The property is on city water. PFC’s have
6
     entered the property, including but not limited to through the accumulation of
7
     PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
8
     watering the lawn.
9
10         3.55 Plaintiff Helene Hatch has been exposed to elevated levels of PFC’s.

11   As a result of her exposure to PFC’s in the contaminated water supply, she has
12   experienced irritable bowel syndrome and stomach issues that resolved as soon as
13
     she stopped drinking the water. As a result of her exposure to PFC’s in the
14
     contaminated water supply, she has experienced bioaccumulation of PFOS and
15
     PFOA in her blood which carries a heightened risk of developing several health
16
17   conditions, including but not limited to effects on the liver and immune system,

18   high cholesterol levels, changes in thyroid hormone, hypertension, ulcerative

19   colitis, fertility issues, and kidney cancer.
20         3.56 As a result of exposure to PFC’s, Plaintiff Helene Hatch’s property
21
     has declined in value.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 34                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 35 of 124




           3.57 Plaintiffs Brittany and Jordan Hensley and their minor child, L.H.,
1
2    are former residents of Medical Lake and Airway Heights, who currently reside

3    at 1009 East 10th Avenue, Spokane, Washington 99202. At all times relevant

4    herein, they lived at 14725 West Thorpe Road, Medical Lake, Washington 99022
5
     and 209 S. Molly Mitchell Dr., Airway Heights, Washington 99001. PFC’s have
6
     entered the properties, including but not limited to through the accumulation of
7
     PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
8
     watering the lawn.
9
10         3.58   Plaintiff Brittany Hensley has been exposed to elevated levels of

11   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
12   she has been diagnosed with pregnancy problems, miscarriages, and reproductive
13
     problems, thyroid disease, high cholesterol, and is at an increased risk of
14
     developing several health conditions, including but not limited to effects on the
15
     liver and immune system, changes in thyroid hormone, and kidney cancer.
16
17         3.59   Plaintiff Jordan Hensley has been exposed to elevated levels of

18   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

19   is at an increased risk of kidney disease, high cholesterol, high blood pressure,
20   and of developing several health conditions, including but not limited to effects
21
     on the liver and immune system, testicular disease, changes in thyroid hormone,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 35                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 36 of 124




     and kidney cancer.
1
2            3.60   The Hensley’s minor child, L.H., has been exposed to elevated

3    levels of PFC’s. As a result of his exposure to PFC’s in the contaminated water

4    supply, he is at an increased risk of kidney disease, high cholesterol, high blood
5
     pressure, and of developing several health conditions, including but not limited to
6
     effects on the liver and immune system, testicular disease, changes in thyroid
7
     hormone, and kidney cancer.
8
             3.61 Plaintiffs Bill Higgins is a resident of Medical Lake, Washington,
9
10   who currently resides at 19804 W. Steinmetz Lane, Medical Lake, WA 99022.

11   He has lived at that address for seven years and worked for the local casino for
12   twelve years. The home and casino are on city water. PFC’s have entered the
13
     property, including but not limited to through the accumulation of PFC’s in the
14
     pipes, faucets, showerheads, and appliances, as well as through watering the
15
     lawn.
16
17           3.62 Plaintiff Bill Higgins has been exposed to elevated levels of PFC’s.

18   As a result of his exposure to PFC’s in the contaminated water supply, he has

19   been diagnosed with ulcerative colitis, skin cancer, and Type 2 diabetes and has
20   experienced bioaccumulation of PFOS and PFOA in his blood which carries a
21
     heightened risk of developing several health conditions, including but not limited
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 36                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 37 of 124




     to effects on the liver and immune system, high cholesterol levels, changes in
1
2    thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular

3    cancer, and kidney cancer.

4            3.63 Plaintiff Jaken Hueche is a resident of Medical Lake, Washington,
5
     who currently resides at 14315 West Thorpe Road, Medical Lake, Washington,
6
     99022. The property receives water from a private well. PFC’s have entered the
7
     property, including but not limited to through the accumulation of PFC’s in the
8
     pipes, faucets, showerheads, and appliances, as well as through watering the
9
10   lawn.

11           3.64   Plaintiff Jaken Hueche has been exposed to elevated levels of PFC’s
12   and has a bioaccumulation of PFC’s. As a result of his exposure to PFC’s in the
13
     contaminated water supply, he has been diagnosed with high cholesterol levels,
14
     high blood pressure, ulcerative colitis, and is at an increased risk of developing
15
     several health conditions, including but not limited to effects on the liver and
16
17   immune system, changes in thyroid hormone, testicular disease, and kidney

18   cancer.

19           3.65 Plaintiffs Dennis and Joanne Hunley are residents of Airway
20   Heights, Washington, who currently reside at 1807 S. Lions Rd. Airway Heights,
21
     WA 99001. They have lived at the address since 1984. The property receives
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 37                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 38 of 124




     water from a private well. PFC’s have entered the property, including but not
1
2    limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,

3    and appliances, as well as through watering the lawn.

4          3.66 As a result of exposure to PFC’s, Plaintiffs Dennis and Joanne
5
     Hunley’s property has declined in value.
6
           3.67 Plaintiff Dennis Hunley has been exposed to elevated levels of
7
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
8
     has been diagnosed with thyroid issues and has experienced bioaccumulation of
9
10   PFOS and PFOA in his blood which carries a heightened risk of developing

11   several health conditions, including but not limited to effects on the liver and
12   immune system, high cholesterol levels, changes in thyroid hormone,
13
     hypertension, ulcerative colitis, fertility issues, testicular cancer, and kidney
14
     cancer.
15
           3.68 Plaintiff Joanne Hunley has been exposed to elevated levels of
16
17   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   she has experienced bioaccumulation of PFOS and PFOA in her blood which

19   carries a heightened risk of developing several health conditions, including but
20   not limited to effects on the liver and immune system, high cholesterol levels,
21
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 38                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 39 of 124




     kidney cancer.
1
2          3.69 Plaintiffs Heather and Shawn Hunley, and their minor children, P.H.

3    and T.H., are residents of Airway Heights, Washington, who currently reside at

4    1813 S. Lyons Airway Heights, WA 99001. Mr. Hunley has lived on the property
5
     since 1991. Ms. Hunley has lived on the property since 2007. The property
6
     receives water from a private well located on Plaintiff Dennis Hunley’s property.
7
     PFC’s have entered the property, including but not limited to through the
8
     accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as
9
10   well as through watering the lawn.

11         3.70 Plaintiff Heather Hunley has been exposed to elevated levels of
12   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
13
     she   has    been   diagnosed    with   hypothyroidism     and      has     experienced
14
     bioaccumulation of PFOS and PFOA in her blood which carries a heightened risk
15
     of developing several health conditions, including but not limited to effects on
16
17   the liver and immune system, high cholesterol levels, changes in thyroid

18   hormone, hypertension, ulcerative colitis, fertility issues, and kidney cancer.

19         3.71    Plaintiff Shawn Hunley has been exposed to elevated levels of
20   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
21
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 39                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 40 of 124




     a heightened risk of developing several health conditions, including but not
1
2    limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,

4    testicular cancer, and kidney cancer.
5
           3.72 The Hunley’s minor child, P.H., has been exposed to elevated levels
6
     of PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
7
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
8
     carries a heightened risk of developing several health conditions, including but
9
10   not limited to effects on the liver and immune system, high cholesterol levels,

11   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
12   kidney cancer.
13
           3.73 The Hunley’s other minor child, T.H., has been exposed to elevated
14
     levels of PFC’s. As a result of his exposure to PFC’s in the contaminated water
15
     supply, he has experienced bioaccumulation of PFOS and PFOA in his blood
16
17   which carries a heightened risk of developing several health conditions, including

18   but not limited to effects on the liver and immune system, high cholesterol levels,

19   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,
20   testicular cancer, and kidney cancer.
21
           3.74 Plaintiff Anita Jaruis is a resident of Medical Lake, Washington,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 40                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 41 of 124




     who currently resides at 14315 West Thorpe Road, Medical Lake, Washington
1
2    99022. She owns the property, which receives water from a private well. PFC’s

3    have entered the property, including but not limited to through the accumulation

4    of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
5
     watering the lawn.
6
           3.75 Plaintiff Anita Jaruis has been exposed to elevated levels of PFC’s.
7
     As a result of her exposure to PFC’s in the contaminated water supply, she has
8
     been diagnosed with pregnancy problems, high blood pressure, high cholesterol,
9
10   thyroid disease, ulcerative colitis and is at an increased risk of developing several

11   health conditions, including but not limited to effects on the liver and immune
12   system, and kidney cancer.
13
           3.76 As a result of exposure to PFC’s, Plaintiff Anita Jaruis’ property has
14
     declined in value.
15
           3.77 Plaintiffs Jennifer and Sean Johnson and their minor children, L.J.
16
17   and Q.J., currently reside at 2832 E. 35th Ave., Spokane, WA 99223. At all times

18   relevant herein, they regularly spent substantial time at 14725 West Thorpe Road,

19   Medical Lake, Washington 99022. The property received its water from a private
20   well. PFC’s have entered the Medical Lake property, including but not limited to
21
     through the accumulation of PFC’s in the pipes, faucets, showerheads, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 41                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 42 of 124




     appliances, as well as through watering the lawn.
1
2          3.78   Plaintiff Jennifer Johnson has been exposed to elevated levels of

3    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

4    she is at an increased risk of pregnancy problems, high blood pressure, high
5
     cholesterol, thyroid disease, ulcerative colitis and of developing several health
6
     conditions, including but not limited to effects on the liver and immune system,
7
     and kidney cancer.
8
           3.79   Plaintiff Sean Johnson has been exposed to elevated levels of
9
10   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

11   is at an increased risk of high blood pressure, high cholesterol, thyroid disease,
12   ulcerative colitis and of developing several health conditions, including but not
13
     limited to testicular disease, effects on the liver and immune system, and kidney
14
     cancer.
15
           3.80 The Johnson’s minor child, L.J., has been exposed to elevated levels
16
17   of PFC’s. As a result of his exposure to PFC’s in the contaminated water supply

18   he suffers from expressive speech disorder, sensory processing disorder,

19   neurological disorder, developmental disorder and is at an increased risk of high
20   blood pressure, high cholesterol, thyroid disease, ulcerative colitis and of
21
     developing several health conditions, including but not limited to testicular
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 42                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 43 of 124




     disease, effects on the liver and immune system, and kidney cancer.
1
2          3.81   The Johnson’s other minor child, Q.J., has been exposed to elevated

3    levels of PFC’s. As a result of his exposure to PFC’s in the contaminated water

4    supply, he is at an increased risk of high blood pressure, high cholesterol, thyroid
5
     disease, ulcerative colitis and of developing several health conditions, including
6
     but not limited to testicular disease, effects on the liver and immune system, and
7
     kidney cancer.
8
           3.82 Plaintiff Diana Kneff is a resident of Airway Heights, Washington,
9
10   who currently resides at 12502 W. 21st St., Airway Heights, WA 99001. She has

11   lived there for ten years and has lived in Airway Heights since the 1980’s. The
12   property receives water from a private well. PFC’s have entered the property,
13
     including but not limited to through the accumulation of PFC’s in the pipes,
14
     faucets, showerheads, and appliances, as well as through watering the lawn.
15
           3.83 As a result of exposure to PFC’s, Plaintiff Diana Kneff’s property
16
17   has declined in value.

18         3.84 Plaintiff Diana Kneff has been exposed to elevated levels of PFC’s.

19   As a result of her exposure to PFC’s in the contaminated water supply, she has
20   been diagnosed with multiple urinary tract infections (UTI), high cholesterol,
21
     anxiety, nausea, and vomiting and has experienced bioaccumulation of PFOS and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 43                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 44 of 124




     PFOA in her blood which carries a heightened risk of developing several health
1
2    conditions, including but not limited to effects on the liver and immune system,

3    high cholesterol levels, changes in thyroid hormone, hypertension, ulcerative

4    colitis, fertility issues, and kidney cancer.
5
           3.85 Plaintiff Steven Kanaga is a resident of Medical Lake, Washington,
6
     who currently resides at 14808 W. Thorpe Rd., Medical Lake, WA 99022. Steven
7
     Kanaga’s wife, Millwee Holler-Kanaga, died on June 14, 2018. Mr. Kanaga is
8
     the executor of the estate of Ms. Holler-Kanaga. Prior to her death, Mr. Kananga
9
10   and his wife lived at the Thorpe Rd. address since 1994; Mr. Kanaga lives there

11   still. The property receives water from a private well. Mrs. Holler-Kanaga’s prior
12   address was 14525 W. Thorpe Rd. Medical Lake, WA 9022. She lived at her
13
     previous address from 1960 to 1974 and 1980 to 1994. Her prior residence
14
     received water from a private well. PFC’s have entered both properties, including
15
     but not limited to through the accumulation of PFC’s in the pipes, faucets,
16
17   showerheads, and appliances, as well as through watering the lawn.

18         3.86 Plaintiff Kanaga’s wife, Millwee Holler-Kanaga, was exposed to

19   elevated levels of PFC’s. As a result of her exposure to PFC’s in the
20   contaminated water supply, she experienced bioaccumulation of PFOS and
21
     PFOA in her blood, which carries a heightened risk of developing several health
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 44                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 45 of 124




     conditions, including but not limited to effects on the liver and immune system,
1
2    high cholesterol levels, changes in thyroid hormone, hypertension, ulcerative

3    colitis, fertility issues, testicular cancer, and kidney cancer. Mrs. Holler-Kanaga

4    died of liver cancer on June 14, 2018. Mr. Kanaga is the executor of Mrs. Holler-
5
     Kanaga’s estate.
6
           3.87 Plaintiff Steven Kanaga has been exposed to elevated levels of
7
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
8
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
9
10   a heightened risk of developing several health conditions, including but not

11   limited to effects on the liver and immune system, high cholesterol levels,
12   changes in thyroid hormone, hypertension, ulcerative colitis, testicular cancer,
13
     fertility issues, and kidney cancer.
14
           3.88 As a result of exposure to PFC’s, Plaintiff Steven Kanaga’s property
15
     has declined in value.
16
17         3.89 Plaintiffs Richard and Terri Link, and their minor child, G.L., are

18   residents of Airway Heights, Washington, who currently reside at 1701 S.

19   Lawson St., Lot #2, Airway Heights, WA 99001. They have lived at this address
20   for ten years. The property receives water from the City of Airway Heights.
21
     PFC’s have entered the property, including but not limited to through the
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 45                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18    Entry Number 24        Page 46 of 124




     accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as
1
2    well as through watering the lawn.

3          3.90 Plaintiff Richard Link has been exposed to elevated levels of PFC’s.

4    As a result of his exposure to PFC’s in the contaminated water supply, he has
5
     been diagnosed with weight problems, flu-like symptoms, fatigue, diarrhea, and
6
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
7
     a heightened risk of developing several health conditions, including but not
8
     limited to effects on the liver and immune system, high cholesterol levels,
9
10   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,

11   testicular cancer, and kidney cancer.
12         3.91    Plaintiff Terri Link has been exposed to elevated levels of PFC’s.
13
     As a result of her exposure to PFC’s in the contaminated water supply, she has
14
     been diagnosed with seizures, nodules on her thyroid, hyperglycemia, Crohn’s
15
     disease and hormone imbalances and has experienced bioaccumulation of PFOS
16
17   and PFOA in her blood which carries a heightened risk of developing several

18   health conditions, including but not limited to effects on the liver and immune

19   system, high cholesterol levels, changes in thyroid hormone, hypertension,
20   ulcerative colitis, fertility issues, and kidney cancer.
21
           3.92    The Link’s minor child, G.L., has been exposed to elevated levels
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                      PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                      522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 46                             Spokane, WA 99202
                                                                        (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 47 of 124




     of PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
1
2    she has experienced bioaccumulation of PFOS and PFOA in her blood which

3    carries a heightened risk of developing several health conditions, including but

4    not limited to effects on the liver and immune system, high cholesterol levels,
5
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
6
     kidney cancer.
7
           3.93 Plaintiff Joseph Martinez is a former resident of Airway Heights,
8
     Washington, who currently resides at 2816 W. Everett Ave. Spokane, WA 99205.
9
10   His prior address was 1020 S. Easy Street, Airway Heights, WA 99001. He lived

11   at his prior address for roughly eight years. His prior address received water from
12   the City of Airway Heights. PFC’s have entered the property, including but not
13
     limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
14
     and appliances, as well as through watering the lawn.
15
           3.94 Plaintiff Joseph Martinez has been exposed to elevated levels of
16
17   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

18   has been diagnosed with high blood pressure, high cholesterol, stroke at age

19   thirty-two,   stomach   issues,   and   thyroid   issues    and     has     experienced
20   bioaccumulation of PFOS and PFOA in his blood which carries a heightened risk
21
     of developing several health conditions, including but not limited to effects on
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 47                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 48 of 124




     the liver and immune system, high cholesterol levels, changes in thyroid
1
2    hormone, hypertension, ulcerative colitis, fertility issues, testicular cancer, and

3    kidney cancer.

4          3.95 Plaintiffs John and Yang Mitschke are residents of Medical Lake,
5
     Washington, who currently reside at 16412 W. Boone Lane, Medical Lake, WA
6
     99022. They also own a business located at 13220 W. Sunset Hwy Airway
7
     Heights, WA 99001. They own multiple parcels in the Medical Lake area. The
8
     residence receives water from a private well and their business receives water
9
10   from the City of Airway Heights. PFC’s have entered the property, including but

11   not limited to through the accumulation of PFC’s in the pipes, faucets,
12   showerheads, and appliances, as well as through watering the lawn.
13
           3.96 Plaintiff John Mitschke has been exposed to elevated levels of
14
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
15
     has been diagnosed with multiple sclerosis and high cholesterol and has
16
17   experienced bioaccumulation of PFOS and PFOA in his blood which carries a

18   heightened risk of developing several health conditions, including but not limited

19   to effects on the liver and immune system, high cholesterol levels, changes in
20   thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular
21
     cancer, and kidney cancer.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 48                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24       Page 49 of 124




           3.97    Plaintiff Yang Mitschke has been exposed to elevated levels of
1
2    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

3    she has been diagnosed with thyroid issues and has experienced bioaccumulation

4    of PFOS and PFOA in her blood which carries a heightened risk of developing
5
     several health conditions, including but not limited to effects on the liver and
6
     immune system, high cholesterol levels, changes in thyroid hormone,
7
     hypertension, ulcerative colitis, fertility issues, and kidney cancer.
8
           3.98 As a result of exposure to PFC’s, Plaintiffs John and Yang
9
10   Mitschke’s properties have declined in value.

11         3.99 Plaintiff Donna O’Brien is former resident of Airway Heights,
12   Washington, who currently resides at 10204 E. Valleyway, Spokane, WA 99206.
13
     Her prior address was 12528 W. Frank, Airway Heights, WA 99001. She lived at
14
     the prior address from 1985 to 2011. The prior address receives water from the
15
     city of Airway Heights. PFC’s have entered the property, including but not
16
17   limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,

18   and appliances, as well as through watering the lawn.

19         3.100 Plaintiff Donna O’Brien has been exposed to elevated levels of
20   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
21
     she has been diagnosed with severe hyperthyroidism and kidney cancer and has
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 49                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 50 of 124




     experienced bioaccumulation of PFOS and PFOA in her blood which carries a
1
2    heightened risk of developing several health conditions, including but not limited

3    to effects on the liver and immune system, high cholesterol levels, changes in

4    thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
5
     cancer.
6
           3.101 Plaintiff Jeremy Ownby is a former resident of Airway Heights,
7
     Washington, who currently resides at 212 N. Main St., Latah, WA 99018. His
8
     prior address was 12508 W. 21st Ave Airway Heights, WA 99001. He lived at
9
10   his prior address for 20 years. His prior address receives water from a private

11   well. He also worked in Airway Heights and drank the water from the City of
12   Airway Heights. PFC’s have entered the property, including but not limited to
13
     through the accumulation of PFC’s in the pipes, faucets, showerheads, and
14
     appliances, as well as through watering the lawn.
15
           3.102 Plaintiff Jeremy Ownby has been exposed to elevated levels of
16
17   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

18   has been diagnosed with childhood ulcer issues, several hip surgeries due to

19   osteoarthritis and has experienced bioaccumulation of PFOS and PFOA in his
20   blood which carries a heightened risk of developing several health conditions,
21
     including but not limited to effects on the liver and immune system, high
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 50                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 51 of 124




     cholesterol levels, changes in thyroid hormone, hypertension, ulcerative colitis,
1
2    fertility issues, testicular cancer, and kidney cancer.

3            3.103 Plaintiff Cory Passinetti currently resides at 210 W. 19th Unit A,

4    Post Falls, Idaho 83854 and is married to Emma Passinetti. At all times relevant
5
     herein, Plaintiff Cory Passinetti resided at 4920 S. Craig Rd., Medical Lake,
6
     Washington 99022 and 4708 S. Craig Rd., Medical Lake, Washington 99022.
7
     These properties receive water from a private well. PFC’s have entered the
8
     property, including but not limited to through the accumulation of PFC’s in the
9
10   pipes, faucets, showerheads, and appliances, as well as through watering the

11   lawn.
12           3.104 Plaintiff Cory Passinetti has been exposed to elevated levels of
13
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
14
     is at an increased risk of developing high blood pressure, and of developing
15
     several health conditions, including but not limited to effects on the liver and
16
17   immune system, high cholesterol levels, changes in thyroid hormone, testicular

18   disease, and kidney cancer.

19           3.105 Plaintiff Emma Passinetti and A.P., her minor daughter, are residents
20   of Medical Lake, Washington, who currently reside at 4708 S. Craig Rd.,
21
     Medical Lake, Washington 99022. At all times relevant herein, they have lived at
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                     PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 51                            Spokane, WA 99202
                                                                       (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 52 of 124




     4708 S. Craig Rd., Medical Lake, Washington 99022. The property receives
1
2    water from a private well. PFC’s have entered the property, including but not

3    limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,

4    and appliances, as well as through watering the lawn.
5
             3.106 Plaintiff Emma Passinetti and A.P. have been exposed to elevated
6
     levels of PFC’s. As a result of their exposure to PFC’s in the contaminated water
7
     supply, they are at an increased risk of high cholesterol, high blood pressure,
8
     pregnancy problems, miscarriages, and developing several health conditions,
9
10   including but not limited to effects on the liver and immune system, high

11   cholesterol levels, changes in thyroid hormone, and kidney cancer.
12           3.107 Plaintiff Janae Passinetti, and her minor children, E.P., J.P., K.P.,
13
     M.P., and T.P., currently reside at 736 E. Joshua, Medical Lake, Washington
14
     99022 and previously resided at 4708 S. Craig Rd., Medical Lake, Washington
15
     99022. These properties receive water from a private well. PFC’s have entered
16
17   the property, including but not limited to through the accumulation of PFC’s in

18   the pipes, faucets, showerheads, and appliances, as well as through watering the

19   lawn.
20           3.108 Plaintiff Janae Passinetti, and her minor children, E.P., J.P., K.P.,
21
     M.P., and T.P., have been exposed to elevated levels of PFC’s. As a result of
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 52                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 53 of 124




     their exposure to PFC’s in the contaminated water supply, they are at an
1
2    increased risk of high cholesterol, high blood pressure, and developing several

3    health conditions, including but not limited to effects on the liver and immune

4    system, high cholesterol levels, changes in thyroid hormone, and kidney cancer.
5
     Ms. Passinetti’s sons, E.P., J.P., and T.P., are at an increased risk of developing
6
     testicular disease. Janae Passinetti and her daughters, M.P. and K.P., are at an
7
     increased risk of pregnancy problems, including miscarriages.
8
           3.109 Plaintiff Jason Passinetti is a resident of Medical Lake, Washington,
9
10   who currently resides at 736 East Joshua Drive, Medical Lake, Washington

11   99022. Plaintiff Jason Passinetti has lived in other residences in Spokane County:
12   4920 South Craig Road (1986-1989); 4708 South Craig Road (1989-2004); 8821
13
     North Dale Street (2004-2005); 12202 East Maxwell Avenue (2005-2006); 1515
14
     South Pulpwood Road (2006); 3104 East Jackson Avenue (2006-2008); 808 East
15
     Terrace Avenue (2008-2009); 2820 East Cherry Street (2009-2010); and 6811
16
17   South Fanazick Drive (2010-2016).

18         3.110 Plaintiff Jason Passinetti owns the property at 736 East Joshua

19   Drive, and that property receives water from a private well. PFC’s have entered
20   the property, including but not limited to through the accumulation of PFC’s in
21
     the pipes, faucets, showerheads, and appliances, as well as through watering the
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 53                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 54 of 124




     lawn.
1
2            3.111 As a result of exposure to PFC’s, Plaintiff Jason Passinetti’s

3    property has declined in value.

4            3.112 Plaintiff Jason Passinetti has been exposed to elevated levels of
5
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
6
     has been diagnosed with high blood pressure, and is at an increased risk of
7
     developing several health conditions, including but not limited to effects on the
8
     liver and immune system, high cholesterol levels, changes in thyroid hormone,
9
10   testicular disease, and kidney cancer.

11           3.113 Plaintiff Donna Peterson is a resident of Medical Lake, Washington,
12   who currently resides at 329 S. Brower Street, Medical Lake, Washington 99022.
13
     At all times relevant herein, she lived at 14315 West Thorpe Road, another
14
     address in Medical Lake, Washington 99022. The West Thorpe Road property
15
     receives water from a private well. PFC’s have entered the property, including
16
17   but not limited to through the accumulation of PFC’s in the pipes, faucets,

18   showerheads, and appliances, as well as through watering the lawn.

19           3.114 Plaintiff Donna Peterson has been exposed to elevated levels of
20   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
21
     Donna Peterson has been diagnosed with pregnancy problems, miscarriages, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 54                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 55 of 124




     is at an increased risk of developing several health conditions, including but not
1
2    limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, and kidney cancer.

4          3.115 Plaintiffs Delbert and Sarra Reiber, and their minor children, A.R.
5
     and C.R., are residents of Medical Lake, Washington, who currently reside at 631
6
     S. Evergreen, Medical Lake, WA 99022. Their current address receives water
7
     from the City of Airway Heights. Their prior address was 16910 State Highway
8
     902, Medical Lake 99022. In 2014, the 16910 State Highway 902 address was
9
10   changed to 7205 S. Summer Lane, Medical Lake WA 99002. They lived at the

11   Summer Lane address from 1997 to 2015. The Summer Lane address received
12   water from a private well. PFC’s have entered the property, including but not
13
     limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
14
     and appliances, as well as through watering the lawn.
15
           3.116 Plaintiff Delbert Reiber has been exposed to elevated levels of
16
17   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

18   has been diagnosed with an auto-immune disease and has experienced

19   bioaccumulation of PFOS and PFOA in his blood which carries a heightened risk
20   of developing several health conditions, including but not limited to effects on
21
     the liver and immune system, high cholesterol levels, changes in thyroid
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 55                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 56 of 124




     hormone, hypertension, ulcerative colitis, fertility issues, testicular cancer, and
1
2    kidney cancer.

3          3.117 Plaintiff Delbert Reiber also owns twenty-eight acres at 6505 S.

4    Bartholomew Rd, Medical Lake, WA 99022. That land has depreciated in value
5
     due to the PFC contamination.
6
           3.118 Plaintiff Sarra Reiber has been exposed to elevated levels of PFC’s.
7
     As a result of her exposure to PFC’s in the contaminated water supply, she has
8
     been diagnosed with three miscarriages and gastric issues and has experienced
9
10   bioaccumulation of PFOS and PFOA in his blood which carries a heightened risk

11   of developing several health conditions, including but not limited to effects on
12   the liver and immune system, high cholesterol levels, changes in thyroid
13
     hormone, hypertension, ulcerative colitis, fertility issues, testicular cancer, and
14
     kidney cancer.
15
           3.119 The Reiber’s minor child, A.R., has been exposed to elevated levels
16
17   of PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   she has been diagnosed with an auto-immune disease and has experienced

19   bioaccumulation of PFOS and PFOA in her blood which carries a heightened risk
20   of developing several health conditions, including but not limited to effects on
21
     the liver and immune system, high cholesterol levels, changes in thyroid
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 56                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 57 of 124




     hormone, hypertension, ulcerative colitis, fertility issues, testicular cancer, and
1
2    kidney cancer.

3          3.120 The Reiber’s other minor child, C.R., has been exposed to elevated

4    levels of PFC’s. As a result of her exposure to PFC’s in the contaminated water
5
     supply, she has been diagnosed with an auto-immune disease and has
6
     experienced bioaccumulation of PFOS and PFOA in his blood which carries a
7
     heightened risk of developing several health conditions, including but not limited
8
     to effects on the liver and immune system, high cholesterol levels, changes in
9
10   thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular

11   cancer, and kidney cancer.
12         3.121 Plaintiff Marshall Reiber lived at the home of his parents, Sarra and
13
     Delbert Reiber, at 7205 S. Summer Lane, Medical Lake WA 99022 from 1997 to
14
     2015. The Summer Lane address received water from a private well. PFC’s have
15
     entered the property, including but not limited to through the accumulation of
16
17   PFC’s in the pipes, faucets, showerheads, and appliances, as well as through

18   watering the lawn.

19         3.122 Plaintiff Marshall Reiber has been exposed to elevated levels of
20   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
21
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 57                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 58 of 124




     a heightened risk of developing several health conditions, including but not
1
2    limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,

4    testicular cancer, and kidney cancer.
5
           3.123 Plaintiffs Garret Rupert, Heather Rupert, and their minor children,
6
     C.R., K.R. and K.R., are former residents of Medical Lake, Washington, who
7
     currently reside at 10913 West 6th Avenue E110, Airway Heights, Washington
8
     99001. At all times relevant herein, they lived in Spokane County at 4708 South
9
10   Craig Road, Medical Lake, Washington 99022.

11         3.124 Ms. Rupert owns the property on South Craig Road, which receives
12   water from a private well. PFC’s have entered the property, including but not
13
     limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
14
     and appliances, as well as through watering the lawn.
15
           3.125 As a result of exposure to PFC’s, Plaintiff Heather Rupert’s property
16
17   has declined in value.

18         3.126 Plaintiffs Garret Rupert, Heather Rupert, and their minor children,

19   C.R., K.R., and K.R., have been exposed to elevated levels of PFC’s.
20         3.127 As a result of his exposure to PFC’s in the contaminated water
21
     supply, Garret Rupert has been diagnosed with high blood pressure, and is at an
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 58                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24        Page 59 of 124




     increased risk of developing several health conditions, including but not limited
1
2    to effects on the liver and immune system, high cholesterol levels, changes in

3    thyroid hormone, testicular disease and kidney cancer.

4          3.128 As a result of her exposure to PFC’s in the contaminated water
5
     supply, Heather Rupert is at an increased risk of pregnancy problems,
6
     miscarriages, and reproductive problems, liver disease, thyroid disease, high
7
     cholesterol, high blood pressure, ulcerative colitis, and several health conditions,
8
     including but not limited to effects on the immune system, changes in thyroid
9
10   hormone, and kidney cancer.

11         3.129 As a result of his exposure to PFC’s in the contaminated water
12   supply, C.R. is at an increased risk of developing high blood pressure, and
13
     several health conditions, including but not limited to effects on the liver and
14
     immune system, high cholesterol levels, changes in thyroid hormone, testicular
15
     disease and kidney cancer.
16
17         3.130 As a result of her exposure to PFC’s in the contaminated water

18   supply, K.R. is at an increased risk of pregnancy problems, miscarriages, and

19   reproductive problems, liver disease, thyroid disease, high cholesterol, high blood
20   pressure, ulcerative colitis, and several health conditions, including but not
21
     limited to effects on the immune system, changes in thyroid hormone, and kidney
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 59                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 60 of 124




     cancer.
1
2          3.131 As a result of her exposure to PFC’s in the contaminated water

3    supply, K.R. is at an increased risk of pregnancy problems, miscarriages, and

4    reproductive problems, liver disease, thyroid disease, high cholesterol, high blood
5
     pressure, ulcerative colitis, and several health conditions, including but not
6
     limited to effects on the immune system, changes in thyroid hormone, and kidney
7
     cancer.
8
           3.132 Plaintiff Lewis Schwinn is a resident of Airway Heights,
9
10   Washington, who currently resides at 13309 W. 12th Ave., Airway Heights, WA

11   99001. His prior address was in Airway Heights, WA 99001. He has lived in
12   Airway Heights for the last fifteen years. The property receives water from a
13
     private well. PFC’s have entered the property, including but not limited to
14
     through the accumulation of PFC’s in the pipes, faucets, showerheads, and
15
     appliances, as well as through watering the lawn.
16
17         3.133 As a result of exposure to PFC’s, Plaintiff Schwinn’s property has

18   declined in value.

19         3.134 Plaintiff Lewis Schwinn has been exposed to elevated levels of
20   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
21
     has been diagnosed with kidney stones and stomach problems and has
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 60                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24        Page 61 of 124




     experienced bioaccumulation of PFOS and PFOA in his blood which carries a
1
2    heightened risk of developing several health conditions, including but not limited

3    to effects on the liver and immune system, high cholesterol levels, changes in

4    thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular
5
     cancer, and kidney cancer.
6
           3.135 Plaintiffs Bradly and Jan Shardell Shrum are former residents of
7
     Medical Lake, Washington, who currently reside at 12711 W. Medical Lake Rd.
8
     Spokane, WA 99224. They own a rental property at 2024 S. Hayden Rd. Airway
9
10   Heights. The Shrum family owns and operates a farming business using the 2024

11   S. Hayden property (parcels 15251.0117 and 15251.0114). They irrigate with
12   water from a private well. PFC’s have entered the property, including but not
13
     limited to through the accumulation of PFC’s in the pipes, faucets, showerheads,
14
     and appliances, as well as through watering the lawn.
15
           3.136 Plaintiff Bradly Shrum has been exposed to elevated levels of
16
17   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

18   has experienced bioaccumulation of PFOS and PFOA in his blood which carries

19   a heightened risk of developing several health conditions, including but not
20   limited to effects on the liver and immune system, high cholesterol levels,
21
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 61                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 62 of 124




     testicular cancer, and kidney cancer.
1
2          3.137 Plaintiff Jan Shardell Shrum has been exposed to elevated levels of

3    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

4    she has experienced bioaccumulation of PFOS and PFOA in her blood which
5
     carries a heightened risk of developing several health conditions, including but
6
     not limited to effects on the liver and immune system, high cholesterol levels,
7
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
8
     kidney cancer.
9
10         3.138 The Shrums are no longer able to farm their land because their

11   insurance carrier will not insure their crops because PFC’s are present in the soil
12   and irrigation water. The EPA has told them that the PFC’s will “uptake” into the
13
     crops. Their seed vendor and crop distributors will not buy their crops if they
14
     contain PFC’s. Their land has depreciated in value and they cannot generate
15
     revenue because of the PFC contamination.
16
17         3.139 Plaintiffs Cory and Julie Shrum, and their minor child, W.S., are

18   residents of Airway Heights, Washington, who currently reside at 2024 S.

19   Hayden Rd. Cory has lived at the address since 2007. Julie has lived at the
20   address since 2009. PFC’s have entered the property, including but not limited to
21
     through the accumulation of PFC’s in the pipes, faucets, showerheads, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 62                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 63 of 124




     appliances, as well as through watering the lawn.
1
2          3.140 Plaintiff Cory Shrum has been exposed to elevated levels of PFC’s.

3    As a result of his exposure to PFC’s in the contaminated water supply, he has

4    experienced bioaccumulation of PFOS and PFOA in his blood which carries a
5
     heightened risk of developing several health conditions, including but not limited
6
     to effects on the liver and immune system, high cholesterol levels, changes in
7
     thyroid hormone, hypertension, ulcerative colitis, fertility issues, testicular
8
     cancer, and kidney cancer.
9
10         3.141 Plaintiff Julie Shrum has been exposed to elevated levels of PFC’s.

11   As a result of her exposure to PFC’s in the contaminated water supply, she has
12   experienced bioaccumulation of PFOS and PFOA in her blood which carries a
13
     heightened risk of developing several health conditions, including but not limited
14
     to effects on the liver and immune system, high cholesterol levels, changes in
15
     thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
16
17   cancer.

18         3.142 The Shrum’s minor child, W.S., has been exposed to elevated levels

19   of PFC’s. As a result of his exposure to PFC’s in the contaminated water supply,
20   he has experienced bioaccumulation of PFOS and PFOA in his blood which
21
     carries a heightened risk of developing several health conditions, including but
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 63                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 64 of 124




     not limited to effects on the liver and immune system, high cholesterol levels,
1
2    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues,

3    testicular cancer, and kidney cancer.

4          3.143 Plaintiffs Jaley Simmons, Chris Taylor, and their minor children,
5
     K.T. and K.T., are residents of Medical Lake, Washington, who currently reside
6
     at 1110 San Salvador Street, Medical Lake, Washington 99022. At all times
7
     relevant herein, Plaintiff Jaley Simmons lived at 14315 West Thorpe Road,
8
     Medical Lake, Washington 99022. The property received water from a private
9
10   well. PFC’s have entered the property, including but not limited to through the

11   accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as
12   well as through watering the lawn.
13
           3.144 Plaintiff Jaley Simmons has been exposed to elevated levels of
14
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
15
     Jaley Simmons has been diagnosed with pregnancy problems, miscarriages, and
16
17   reproductive problems, liver disease, thyroid disease, high cholesterol, high blood

18   pressure, ulcerative colitis, and is at an increased risk of developing several

19   health conditions, including but not limited to effects on the immune system,
20   changes in thyroid hormone, and kidney cancer.
21
           3.145 Plaintiff Chris Taylor, as a result of his exposure to PFC’s in the
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 64                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 65 of 124




     contaminated water supply is at an increased risk of developing high blood
1
2    pressure, and several health conditions, including but not limited to effects on the

3    liver and immune system, high cholesterol levels, changes in thyroid hormone,

4    testicular disease and kidney cancer.
5
           3.146 As a result of his exposure to PFC’s in the contaminated water
6
     supply, Ms. Simmons and Mr. Taylor’s minor child, K.T., is at an increased risk
7
     of developing high blood pressure, and several health conditions, including but
8
     not limited to effects on the liver and immune system, high cholesterol levels,
9
10   changes in thyroid hormone, testicular disease and kidney cancer.

11         3.147 As a result of her exposure to PFC’s in the contaminated water
12   supply, Ms. Simmons and Mr. Taylors other minor child, K.T., is at an increased
13
     risk of pregnancy problems, miscarriages, and reproductive problems, liver
14
     disease, thyroid disease, high cholesterol, high blood pressure, ulcerative colitis,
15
     and several health conditions, including but not limited to effects on the immune
16
17   system, changes in thyroid hormone, and kidney cancer.

18         3.148 Plaintiff Pamela Williams is a resident of Airway Heights, WA who

19   currently resides at 1702 S. Mintle St. Space #21 Airway Heights, WA 99001.
20   She has lived at that address for twelve years. The property receives water from
21
     the City of Airway Heights. Her prior address was at 1649 S. Campbell St. #8b
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 65                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 66 of 124




     Airway Heights, WA 99001. She was at her prior address for eight years. Her
1
2    prior address also received water from Airway Heights. PFC’s have entered the

3    property, including but not limited to through the accumulation of PFC’s in the

4    pipes, faucets, showerheads, and appliances, as well as through watering the
5
     lawn.
6
             3.149 Plaintiff Pamela Williams has been exposed to elevated levels of
7
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
8
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
9
10   carries a heightened risk of developing several health conditions, including but

11   not limited to effects on the liver and immune system, high cholesterol levels,
12   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
13
     kidney cancer.
14
             3.150 Plaintiff Pamela Williams’ son died at age twenty-nine. He lived at
15
     the same address as his mother and was also exposed to PFC’s in the water
16
17   supply. He died from myeloid leukemia. The family has no history of this type of

18   cancer.

19           3.151 Plaintiff Anthony Abel is a resident of Medical Lake, Washington,
20   who currently resides at 717 S. Bartholomew Street, Medical Lake WA 99022.
21
     Mr. Abel has owned the subject property since June, 2014. The Bartholomew
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 66                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 67 of 124




     Street property is on a private well which has been found to contain levels of
1
2    PFOS and PFOA well in excess of safe levels. PFC’s have entered the property,

3    including but not limited to through the accumulation of PFC’s in the pipes,

4    faucets, showerheads, and appliances, as well as through watering the lawn. Mr.
5
     Abel’s property assessment has been reduced by twenty-five percent by the
6
     Spokane County Assessor due to the contamination of the well.
7
           3.152 As a result of exposure to PFC’s, Plaintiff Anthony Abel’s property
8
     has declined in value.
9
10         3.153 Plaintiff Samantha Barcus is a resident of Medical Lake,

11   Washington, who currently resides at 14424 W. Heavenly Horse Lane, Airway
12   Heights, WA 99001. She previously lived at 909 S. Fairchild St., Medical Lake,
13
     WA 99022 from 1999 - 2016. The Fairchild Street property is on a private well
14
     which has been found to contain levels of PFOS and PFOA well in excess of safe
15
     levels. The Heavenly Horse Lane property is served by Airway Heights
16
17   municipal water, which has likewise been found to contain levels of PFOS and

18   PFOA well in excess of safe levels.

19         3.154 Plaintiff Samantha Barcus has been exposed to elevated levels of
20   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
21
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 67                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 68 of 124




     carries a heightened risk of developing several health conditions, including but
1
2    not limited to effects on the liver and immune system, high cholesterol levels,

3    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and

4    kidney cancer. Ms. Barcus suffers from high cholesterol and has so suffered since
5
     early childhood.
6
           3.155 Plaintiff Michael Buyonavich is a resident of Airway Heights,
7
     Washington, who has resided at 1913 S. Mintle, Airway Heights, WA 99001
8
     since 2001. The address is served by Airway Heights municipal water, which was
9
10   found to contain levels of PFOS and PFOA well in excess of safe levels.

11         3.156 Plaintiff Michael Buyonavich has been exposed to elevated levels of
12   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
13
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
14
     a heightened risk of developing several health conditions, including but not
15
     limited to effects on the liver and immune system, high cholesterol levels,
16
17   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and

18   kidney cancer. Mr. Buyonavich suffers from severe gastrointestinal issues, along

19   with enlargement of the liver and spleen.
20         3.157 Plaintiff Jackie Colburn is a resident of Medical Lake, Washington,
21
     who currently resides at 909 S. Fairchild St., Medical Lake, WA 99022, where
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 68                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 69 of 124




     she has lived since purchasing that property in 1999. The Fairchild Street
1
2    property is on a private well which has been found to contain levels of PFOS and

3    PFOA well in excess of safe levels. PFC’s have entered the property, including

4    but not limited to through the accumulation of PFC’s in the pipes, faucets,
5
     showerheads, and appliances, as well as through watering the lawn. Ms.
6
     Colburn’s well previously provided 13.2 gallons per minute of water flow. She is
7
     advised that after the filtration system is installed by the Air Force, her water
8
     flow will be reduced to nine gallons per minute and she will be restricted in the
9
10   amount of water sources she can use at once. The filtration system proposed by

11   the Air Force does not address the external water supply they use to water their
12   garden, including vegetables for human consumption.
13
           3.158 As a result of exposure to PFC’s, Plaintiff Jackie Colburn’s property
14
     has declined in value.
15
           3.159 Plaintiffs Joel Erwin and Robin Gipson are residents of Airway
16
17   Heights, Washington, who currently reside at 1913 S. Lawson #14, Airway

18   Heights, WA 99001. They have lived at this address since 2009. Joel Erwin and

19   Robin Gipson previously lived at an address on West 20th Avenue, Airway
20   Heights, WA, 99001 from 2005-2009. Both the Lawson Street and West 20th
21
     Avenue properties are served by Airway Heights municipal water, which was
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 69                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 70 of 124




     found to contain levels of PFOS and PFOA well in excess of safe levels.
1
2          3.160 Plaintiff Joel Erwin has been exposed to elevated levels of PFC’s.

3    As a result of his exposure to PFC’s in the contaminated water supply, he has

4    experienced bioaccumulation of PFOS and PFOA in his blood which carries a
5
     heightened risk of developing several health conditions, including but not limited
6
     to effects on the liver and immune system, high cholesterol levels, changes in
7
     thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
8
     cancer. Mr. Erwin suffers from immune system difficulties including a low
9
10   platelet count.

11         3.161 Plaintiff Robin Gipson has been exposed to elevated levels of PFC’s.
12   As a result of her exposure to PFC’s in the contaminated water supply, she has
13
     experienced bioaccumulation of PFOS and PFOA in her blood which carries a
14
     heightened risk of developing several health conditions, including but not limited
15
     to effects on the liver and immune system, high cholesterol levels, changes in
16
17   thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney

18   cancer. Ms. Gipson is under doctor’s care for thyroid issues.

19         3.162 Plaintiffs Jennifer Foland and her husband, Plaintiff Michael
20   Johnson, are residents of Medical Lake, Washington, who currently reside at
21
     6118 Craig Rd., Medical Lake, Washington 99022. From 2010 to 2015 they
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 70                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 71 of 124




     resided at 910 Summit Drive, Cheney, Washington, 99004. They own the
1
2    property, which receives water from a private well. PFC’s have entered the

3    property, including but not limited to through the accumulation of PFC’s in the

4    pipes, faucets, showerheads, and appliances, as well as through watering the
5
     lawn.
6
             3.163 Plaintiff Jennifer Foland has been exposed to elevated levels of
7
     PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
8
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
9
10   carries a heightened risk of developing several health conditions, including but

11   not limited to effects on the liver and immune system, high cholesterol levels,
12   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
13
     kidney cancer.
14
             3.164 As a result of exposure to PFC’s, Plaintiffs Jennifer Foland and
15
     Michael Johnson’s property has declined in value.
16
17           3.165 Plaintiffs Earl and Janet Forsman and the Earl N. and Janet L.

18   Forsman Trust are residents of Spokane, Washington, who currently reside at

19   7413 W. Deno Rd, Spokane, 99224. The Forsmans have owned the subject
20   property since 1972 and have resided upon it since 1974. They conveyed the
21
     property to the Earl N. and Janet L. Forsman Trust in 1999, and the Trust owns it
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 71                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 72 of 124




     at this time. The Deno Road property consists of two ten-acre parcels, each with
1
2    its own private well. One of the wells has been found to contain levels of PFOS

3    and PFOA well in excess of safe levels. PFC’s have entered the property,

4    including but not limited to through the accumulation of PFC’s in the pipes,
5
     faucets, showerheads, and appliances, as well as through watering the lawn. The
6
     contaminated well renders the ten-acre parcel containing it unmarketable. The
7
     Forsmans used the contaminated well for decades to water their large fruit and
8
     vegetable garden on the parcel containing their home. They have abandoned this
9
10   garden due to PFOS/PFOA contamination of the soil.

11         3.166 As a result of exposure to PFC’s, Earl N. and Janet L. Forsman
12   Trust’s property has declined in value.
13
           3.167 Plaintiff Earl Forsman has been exposed to elevated levels of PFC’s.
14
     As a result of his exposure to PFC’s in the contaminated water supply, he has
15
     experienced bioaccumulation of PFOS and PFOA in his blood which carries a
16
17   heightened risk of developing several health conditions, including but not limited

18   to effects on the liver and immune system, high cholesterol levels, changes in

19   thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
20   cancer. Mr. Forsman suffers from high cholesterol and mantle cell lymphoma
21
     cancer with origins in the immune system.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 72                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 73 of 124




           3.168 Plaintiff Janet Forsman has been exposed to elevated levels of
1
2    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

3    she has experienced bioaccumulation of PFOS and PFOA in her blood which

4    carries a heightened risk of developing several health conditions, including but
5
     not limited to effects on the liver and immune system, high cholesterol levels,
6
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
7
     kidney cancer. Ms. Forsman suffers from high cholesterol.
8
           3.169 Plaintiffs Anthony and Helen Gallegos are residents of Medical
9
10   Lake, Washington, who currently reside at 720 S. Bartholomew Street, Medical

11   Lake, WA 99022. The Gallegoses have owned and resided upon the subject
12   property since 2002. The Bartholomew Street property is on a private well which
13
     has been found to contain levels of PFOS and PFOA well in excess of safe levels.
14
     PFC’s have entered the property, including but not limited to through the
15
     accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as
16
17   well as through watering the lawn.

18         3.170 As a result of exposure to PFC’s, Plaintiffs Helen and Anthony

19   Gallegos’s property has declined in value.
20         3.171 Plaintiff Anthony Gallegos has been exposed to elevated levels of
21
     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 73                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 74 of 124




     has experienced bioaccumulation of PFOS and PFOA in his blood and is at
1
2    heightened risk of developing several health conditions, including but not limited

3    to effects on the liver and immune system, high cholesterol levels, changes in

4    thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
5
     cancer. Mr. Johnson suffers from high cholesterol.
6
             3.172 Plaintiff Debra Gehret is a resident of Medical Lake, Washington,
7
     who currently reside at 614 S. Bartholomew Street, Medical Lake, WA 99022.
8
     Ms. Gehret has owned and resided upon the subject property since 2005. The
9
10   Bartholomew Street property is on a private well which has been found to contain

11   levels of PFOS and PFOA well in excess of safe levels. PFC’s have entered the
12   property, including but not limited to through the accumulation of PFC’s in the
13
     pipes, faucets, showerheads, and appliances, as well as through watering the
14
     lawn.
15
             3.173 As a result of exposure to PFC’s, Plaintiff Debra Gehret’s property
16
17   has declined in value.

18           3.174 Plaintiff Amy Havens is a resident and former business owner of the

19   Airway Heights area who has owned her residence at 525 W. Kynan Lane,
20   Spokane, WA 99224 since 2012. Prior to that, Ms. Havens, owned and resided at
21
     8225 W. Trails Road, Spokane, WA 99224. Both properties are served by private
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 74                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 75 of 124




     well. At this time, neither the Kynan Lane nor the Trails Road property wells
1
2    have been tested to determine if they contain levels of PFOS and PFOA well in

3    excess of safe levels.

4          3.175 Plaintiff Amy Havens operated a daycare, Child Haven Learning
5
     Center, at 1424 S. Campbell, Airway Heights, WA 99001 from 2002 until
6
     February of 2018. Ms. Havens has owned the Campbell Street property since
7
     2002 and owns it still. The Campbell Street property is served by Airway Heights
8
     municipal water, which was found to contain levels of PFOS and PFOA well in
9
10   excess of safe levels. In June 2017, Ms. Havens was advised by the Washington

11   State Department of Licensing to suspend her daycare operation due to the
12   contamination of the water supply. She closed the daycare for three days. Ms.
13
     Havens consumed the contaminated water at this address for seventeen years,
14
     including during her pregnancy.
15
           3.176 J.H. is the minor child of Plaintiff Amy Havens. J.H. has been
16
17   exposed to elevated levels of PFC’s in utero, as his mother worked long hours at

18   her daycare during her pregnancy, as a full-time client of his mother’s daycare,

19   and possibly at his mother’s home as well. As a result of his exposure to PFC’s in
20   the contaminated water supply, he has experienced bioaccumulation of PFOS and
21
     PFOA in his blood and is at heightened risk of developing several health
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 75                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 76 of 124




     conditions, including but not limited to effects on the liver and immune system,
1
2    high cholesterol levels, changes in thyroid hormone, hypertension, ulcerative

3    colitis, fertility issues, and kidney cancer. J.H. suffers from Neutropenia, an

4    immune system disorder which required him to live for years under quarantine-
5
     like conditions. He continues to require daily medication and may eventually
6
     require a bone marrow transplant.
7
           3.177 Plaintiffs Douglas and Donna Johnson are residents of Medical
8
     Lake, Washington, who currently reside at 720 S. Fairchild Street, Medical Lake,
9
10   WA 99022. The Johnsons have owned and resided upon the subject property

11   since 2007. The Fairchild Street property is on a private well which has been
12   found to contain levels of PFOS and PFOA well in excess of safe levels. PFC’s
13
     have entered the property, including but not limited to through the accumulation
14
     of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
15
     watering the lawn.
16
17         3.178 Plaintiff Douglas Johnson has been exposed to elevated levels of

18   PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he

19   has experienced bioaccumulation of PFOS and PFOA in his blood and is at
20   heightened risk of developing several health conditions, including but not limited
21
     to effects on the liver and immune system, high cholesterol levels, changes in
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 76                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 77 of 124




     thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney
1
2    cancer. Mr. Johnson suffers from high cholesterol.

3          3.179 Plaintiff Donna Johnson has been exposed to elevated levels of

4    PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
5
     she has experienced bioaccumulation of PFOS and PFOA in her blood which
6
     carries a heightened risk of developing several health conditions, including but
7
     not limited to effects on the liver and immune system, high cholesterol levels,
8
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
9
10   kidney cancer. Ms. Johnson suffers from high cholesterol.

11         3.180 As a result of exposure to PFC’s, Plaintiffs Douglas and Donna
12   Johnson’s property has declined in value.
13
           3.181 Plaintiff Keirstin Jones is a resident of Airway Heights, Washington,
14
     who has resided at 1701 S. Lawson Street, Airway Heights, WA 99001 since
15
     2012. The address is served by Airway Heights municipal water, which was
16
17   found to contain levels of PFOS and PFOA well in excess of safe levels.

18         3.182 Plaintiff Keirstin Jones has been exposed to elevated levels of

19   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,
20   she has experienced bioaccumulation of PFOS and PFOA in her blood which
21
     carries a heightened risk of developing several health conditions, including but
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 77                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 78 of 124




     not limited to effects on the liver and immune system, high cholesterol levels,
1
2    changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and

3    kidney cancer. In 2012, Ms. Jones suffered from pregnancy-induced hypertension

4    and other complications with her pregnancy.
5
           3.183 Plaintiff Tina Jones is a resident of Airway Heights, Washington,
6
     who has resided at 1701 S. Lawson Street, Airway Heights, WA 99001 since
7
     2012. She lived in the now-defunct Fairview Mobile Home Park from 1982 –
8
     1989. The park was situated on Highway 2 in Airway Heights. Both addresses
9
10   were served by Airway Heights municipal water, which was found to contain

11   levels of PFOS and PFOA well in excess of safe levels.
12         3.184 Plaintiff Tina Jones has been exposed to elevated levels of PFC’s.
13
     As a result of her exposure to PFC’s in the contaminated water supply, she has
14
     experienced bioaccumulation of PFOS and PFOA in her blood which carries a
15
     heightened risk of developing several health conditions, including but not limited
16
17   to effects on the liver and immune system, high cholesterol levels, changes in

18   thyroid hormone, hypertension, ulcerative colitis, fertility issues, and kidney

19   cancer. Ms. Jones has suffered from elevated cholesterol since her teen years.
20         3.185 Plaintiff Kenneth Keller is a resident of Airway Heights,
21
     Washington, who has resided at 12411 W 1st Ave., Airway Heights, WA 99001
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 78                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 79 of 124




     since 2013. This address was served by Airway Heights municipal water, which
1
2    was found to contain levels of PFOS and PFOA well in excess of safe levels.

3          3.186 Plaintiff Kenneth Keller has been exposed to elevated levels of

4    PFC’s. As a result of his exposure to PFC’s in the contaminated water supply, he
5
     has experienced bioaccumulation of PFOS and PFOA in his blood which carries
6
     a heightened risk of developing several health conditions, including but not
7
     limited to effects on the liver and immune system, high cholesterol levels,
8
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
9
10   kidney cancer. Mr. Keller suffers from kidney cancer which has required removal

11   of one of his kidneys.
12         3.187 Plaintiff Jill Link is a resident of Medical Lake, Washington, who
13
     currently resides at 1010 S. Bartholomew Street, Medical Lake WA 99022. Ms.
14
     Link has owned the subject property since 1994. The Bartholomew Street
15
     property is on a private well which has been found to contain levels of PFOS and
16
17   PFOA well in excess of safe levels. PFC’s have entered the property, including

18   but not limited to through the accumulation of PFC’s in the pipes, faucets,

19   showerheads, and appliances, as well as through watering the lawn.
20         3.188 As a result of exposure to PFC’s, Plaintiff Jill Link’s property has
21
     declined in value.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 79                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 80 of 124




           3.189 Plaintiffs Chris and Sharon McCulloch are residents of Medical
1
2    Lake, Washington, who currently reside at 914 S. Bartholomew Street, Medical

3    Lake WA 99022. The McCullochs have owned the subject property since July

4    2007. The Bartholomew Street property is on a private well which has been
5
     found to contain levels of PFOS and PFOA well in excess of safe levels. PFC’s
6
     have entered the property, including but not limited to through the accumulation
7
     of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
8
     watering the lawn.
9
10         3.190 As a result of exposure to PFC’s, Plaintiffs Chris and Sharon

11   McCulloch’s property has declined in value.
12         3.191 Plaintiff Sharon McCulloch has been exposed to elevated levels of
13
     PFC’s since 2007. As a result of her exposure to PFC’s in the contaminated water
14
     supply, she has experienced bioaccumulation of PFOS and PFOA in her blood
15
     which carries a heightened risk of developing several health conditions, including
16
17   but not limited to effects on the liver and immune system, high cholesterol levels,

18   changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and

19   kidney cancer. Plaintiff Sharon McCulloch has been diagnosed with thyroid
20   disease and Lichen Plantus, an auto-immune disorder.
21
           3.192 Plaintiff Todd McInnis is a resident of Spokane, Washington, who
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 80                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 81 of 124




     currently resides at 2220 N. Sawbuck Lane, Spokane, WA 99224. Plaintiff
1
2    McInnis has owned and resided upon the subject property since 1998. The

3    Sawbuck Lane property is on a private well which has been found to contain

4    levels of PFOS and PFOA well in excess of safe levels. PFC’s have entered the
5
     property, including but not limited to through the accumulation of PFC’s in the
6
     pipes, faucets, showerheads, and appliances, as well as through watering the
7
     lawn.
8
             3.193 As a result of exposure to PFC’s, Plaintiff Todd McInnis’ property
9
10   has declined in value.

11           3.194 Plaintiffs Matthew and Heather Petro are residents of Medical Lake,
12   Washington, who currently reside at 819 S. Bartholomew Street, Medical Lake,
13
     WA 99022. The Petros have owned and resided upon the subject property since
14
     2007. The Bartholomew Street property is on a private well which has been
15
     found to contain levels of PFOS and PFOA well in excess of safe levels. PFC’s
16
17   have entered the property, including but not limited to through the accumulation

18   of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through

19   watering the lawn.
20           3.195 As a result of exposure to PFC’s, Plaintiffs Matthew and Heather
21
     Petro’s property has declined in value.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 81                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 82 of 124




           3.196 Plaintiffs William and LuAnn Stephenson are residents of Medical
1
2    Lake, Washington, who currently reside at 812 S. Bartholomew Street, Medical

3    Lake, WA 99022. The Stephensons have owned and resided upon the subject

4    property since 2005. The Bartholomew Street property is on a private well which
5
     has been found to contain levels of PFOS and PFOA well in excess of safe levels.
6
     PFC’s have entered the property, including but not limited to through the
7
     accumulation of PFC’s in the pipes, faucets, showerheads, and appliances, as
8
     well as through watering the lawn.
9
10         3.197 The Stephensons’ property assessment has been reduced by forty-

11   one percent by the Spokane County Assessor due to the contamination of their
12   well. As a result of exposure to PFC’s, Plaintiffs William and LuAnn
13
     Stephenson’s property has declined in value.
14
           3.198 Plaintiff William Urdrian is a resident of Medical Lake, Washington,
15
     who currently resides at 710 S Bartholomew Street, Medical Lake, Washington
16
17   99022. He owns the property, which receives water from a private well. PFC’s

18   have entered the property, including but not limited to through the accumulation

19   of PFC’s in the pipes, faucets, showerheads, and appliances, as well as through
20   watering the lawn.
21
           3.199 Plaintiff William Urdrian has been exposed to elevated levels of
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 82                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 83 of 124




     PFC’s. As a result of his exposure to PFC’s in the contaminated water supply,
1
2    William Urdrian has been diagnosed with high blood pressure and high

3    cholesterol levels and is at an increased risk of developing several health

4    conditions, including but not limited to effects on the liver and immune system,
5
     changes in thyroid hormone, ulcerative colitis, fertility issues, and kidney cancer.
6
           3.200 As a result of exposure to PFC’s, Plaintiff William Urdrian’s
7
     property has declined in value.
8
           3.201 Plaintiff Francelina Walker is a resident of Airway Heights,
9
10   Washington, who currently resides at 12628 W. Sunset Highway, Airway

11   Heights, WA 99001. She has lived in a succession of apartments in Airway
12   Heights since 1981. All apartments where Plaintiff Walker has resided are served
13
     by Airway Heights municipal water, which was found to contain levels of PFOS
14
     and PFOA well in excess of safe levels.
15
           3.202 Plaintiff Francelina Walker has been exposed to elevated levels of
16
17   PFC’s. As a result of her exposure to PFC’s in the contaminated water supply,

18   she has experienced bioaccumulation of PFOS and PFOA in her blood which

19   carries a heightened risk of developing several health conditions, including but
20   not limited to effects on the liver and immune system, high cholesterol levels,
21
     changes in thyroid hormone, hypertension, ulcerative colitis, fertility issues, and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 83                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 84 of 124




     kidney cancer. Ms. Walker suffers from thyroid disease: she has had her thyroid
1
2    and parathyroid glands removed. As a result, she must take daily calcium

3    injections for the rest of her life and suffers from lack of sensation in her

4    extremities due to her calcium deficiency.
5
                                     B.     Defendants
6
           3.203 When reference is made in this Complaint to any act or omission of
7
     any of the Defendants, it shall be deemed that the officers, directors, agents,
8
     employees, or representatives of the Defendants committed or authorized such
9
10   act or omission, or failed to adequately supervise or properly control or direct

11   their employees while engaged in the management, direction, operation, or
12   control of the affairs of Defendants, and did so while acting within the scope of
13
     their duties, employment or agency.
14
          3.204 The term “Defendant” or “Defendants” refers to all Defendants
15
     named herein jointly and severally.
16
17         3.205 Upon information and belief, each of the Defendants are responsible,

18   negligently, intentionally and/or in some actionable manner, for the events and

19   happenings referred to herein, and caused and continue to cause injuries and
20   damages legally thereby to Plaintiffs, as alleged, either through each Defendant’s
21
     own conduct or through the conduct of their agents, servants or employees, or
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 84                        Spokane, WA 99202
                                                                   (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 85 of 124




     due to the ownership, maintenance or control of the instrumentality causing them
1
2    injury, or in some other actionable manner.

3          3.206 Defendant 3M Company (“3M”) is, upon information and belief, a

4    Delaware corporation and does business throughout the United States, including
5
     conducting business in Washington. 3M designed, manufactured and sold AFFF
6
     used for training and to fight fires at numerous military bases and other locations
7
     throughout the country, including Fairchild Air Force Base.
8
           3.207 Defendant 3M is an American multinational corporation based in
9
10   Maplewood, Minnesota. 3M was founded in 1902 as the Minnesota Mining and

11   Manufacturing Company. With approximately $30 billion in annual net sales, 3M
12   employs approximately 90,000 people, operates in approximately 70 countries,
13
     and produces more than 55,000 products.
14
           3.208 3M is engaged in substantial and not isolated activity in this state; all
15
     as more fully alleged herein.
16
17         3.209 Defendant TYCO Fire Products L.P., successor in interest to the

18   Ansul Company (hereinafter “Tyco”), is a Delaware corporation having a

19   principal place of business at One Stanton Street, Marinette, Wisconsin 54143.
20   Tyco manufactured and manufactures the Ansul brand of products, including
21
     Ansul brand AFFF.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 85                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG        Date Filed 11/01/18   Entry Number 24      Page 86 of 124




           3.210 Upon information and belief, Defendant Tyco is the successor in
1
2    interest to the corporation formerly known as the Ansul Company (“Ansul”).

3    Hereinafter, Ansul and/or Tyco as the successor in interest to Ansul will be

4    referred to collectively as “Tyco/Ansul.” At all times relevant, Tyco/Ansul
5
     designed, manufactured and sold AFFF used for training and to fight fires at
6
     numerous military bases and other locations throughout the country, including
7
     Fairchild Air Force Base.
8
           3.211 Defendant Buckeye Fire Equipment Company (“Buckeye”) is a
9
10   North Carolina corporation with its principal place of business at 110 Kings

11   Road, Mountain, North Carolina 28086.
12         3.212 At all times relevant to the present litigation, Buckeye designed,
13
     manufactured and sold AFFF used for training and to fight fires at numerous
14
     military bases and other locations throughout the country, including Fairchild Air
15
     Force Base.
16
17         3.213 Defendant Chemguard, Inc. (“Chemguard”) is a Wisconsin

18   corporation having its principal place of business at One Stanton Street,

19   Marinette, Wisconsin 54143.
20         3.214 At all times relevant to the present litigation, Chemguard designed,
21
     manufactured and sold AFFF used for training and to fight fires at numerous
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 86                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG        Date Filed 11/01/18   Entry Number 24      Page 87 of 124




     military bases and other locations throughout the country, including Fairchild Air
1
2    Force Base.

3          3.215 National Foam, Inc. (“National Foam”) is a Delaware corporation,

4    having a principal place of business at 350 East Union Street, West Chester,
5
     Pennsylvania 19382. At all times relevant, National Foam designed,
6
     manufactured and sold AFFF used for training and to fight fires at numerous
7
     military bases and other locations throughout the country, including Fairchild Air
8
     Force Base.
9
10
           3.216 At all times relevant to the present litigation, National Foam
11
     designed, manufactured and sold AFFF used for training and to fight fires at
12
     numerous military bases and other locations throughout the country, including
13
     Fairchild Air Force Base.
14
15
                 IV.     FACTUAL ALLEGATIONS AS TO ALL COUNTS
16
17         4.1     AFFF formulations are chemical mixtures used to extinguish

18   hydrocarbon fuel-based fires.
19         4.2     AFFF containing fluorinated surfactants have a better firefighting
20
     capability than plain water due to their surface-tension lowering properties-
21
     essentially smothering the fire and starving it of its oxygen.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 87                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 88 of 124




           4.3     However, some fluorinated surfactants have unique properties that
1
2    cause some of the compounds to not biodegrade and to bioaccumulate and are

3    toxic to animals and humans.

4          4.4     AFFF is a Class-B firefighting foam. It is mixed with water and used
5
     to extinguish fires that are difficult to fight, particularly those that involve
6
     petroleum or other flammable liquids.
7
           4.5     AFFF was introduced commercially in the mid-1960s and rapidly
8
     became the primary firefighting foam in the U.S. and in many parts of the world.
9
10         4.6     AFFF is synthetically formed by combining fluorine free

11   hydrocarbon foaming agents with surfactants. When mixed with water, the
12   resulting solution produces an aqueous film that spreads across the surface of
13
     hydrocarbon fuel. This film provides fire extinguishment and is the source of the
14
     designation aqueous film forming foam.
15
           4.7     Defendants 3M, Tyco/Ansul, National Foam, Chemguard and
16
17   Buckeye designed, manufactured, and sold AFFF that was used at Fairchild Air

18   Force Base.

19         4.8     Fluorosurfactants used in 3M’s AFFF were produced by a unique
20   and patented process known as electrochemical fluorination (“ECF”). The ECF
21
     process resulted in a product that contains PFOS, some of which degrades into
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 88                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24        Page 89 of 124




     PFOA.
1
2          4.9    3M was the only company to manufacture PFOS-containing AFFF.

3          4.10   In an attempt to limit liability, 3M opted to stop producing PFOS

4    2002 because it was aware of the looming chemical exposure and health effects
5
     on the public.
6
           4.11   Similarly, PFOA is a man-made, manufactured chemical not found
7
     in nature. PFOA was used to make household and commercial products that resist
8
     heat and chemical reactions, and has many uses, including repelling oil, stains,
9
10   grease, and water.

11         4.12   In 1947, 3M began producing PFOA via ECF.
12         4.13   In 1951, 3M began selling its PFOA to other chemical companies,
13
     including DuPont.
14
           4.14   Other companies, such as Defendants Tyco/Ansul, Buckeye,
15
     National Foam, and Chemguard began manufacturing AFFF using PFOA that
16
17   they produced themselves or purchased from other companies. Defendants’

18   AFFF was then sold to the USAF for use at fire departments and industrial

19   facilities across the nation, including Fairchild AFB.
20
           4.15 The chemical structure of PFOA and PFOS makes them resistant to
21
     breakdown or environmental degradation. As a result, they are persistent when
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 89                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24       Page 90 of 124




     released into the environment. Some PFC’s, such as PFOS and PFOA, have been
1
2    found to bioaccumulate in humans and animals. In 2005, the U.S. Department of

3    Health and Human Services found that “human exposure to PFOA and PFOS

4    lead to the buildup of these chemicals in the body.”
5
           4.16 As early as the 1960s, 3M knew that PFOS and PFOA were stable,
6
     persistent in the environment, and do not degrade.
7
           4.17   Early studies showed that PFC’s accumulated in the human body
8
     and were “toxic.” 3M studies from the 1970s concluded that PFC’s were “even
9
10   more toxic” than previously believed.

11         4.18   Upon information and belief, by the 1970’s, 3M knew that its PFC’s
12   (PFOA and PFOS) were widely present in the blood of the general U.S.
13
     population. Upon information and belief, 3M concealed this knowledge from the
14
     public and government regulators.
15
           4.19 In or about 1977, Tyco/Ansul was also aware of the environmental
16
17   and toxic concerns of its AFFF and undertook a study and investigation on more

18   environmentally improved AFFF.

19         4.20   FOA is readily absorbed after consumption or inhalation, and it
20   accumulates primarily in the blood stream, kidney, and liver.
21
           4.21   Because of its toxicity, eight major PFOA manufacturers agreed in
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 90                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 91 of 124




     2006 to participate in the U.S. Environmental Protection Agency’s (“EPA”)
1
2    PFOA Stewardship Program. The participating companies made voluntary

3    commitments to reduce product content and facility emissions of PFOA and

4    related chemicals by ninety-five percent, no later than 2010.
5
           4.22   PFOA can remain in the environment, particularly in water, for
6
     many years and can move through air, soil, and into groundwater.
7
           4.23   Human studies show associations between increased PFOA levels
8
     in blood and an increased risk of several health conditions, including high
9
10   cholesterol levels, changes in thyroid hormone, ulcerative colitis (autoimmune

11   disease), pre-eclampsia (a complication of pregnancy that includes high blood
12   pressure), and kidney and testicular cancer.
13
           4.24 These injuries can arise months or years after exposure to PFOA.
14
           4.25   PFOA’s extreme persistence in the environment, along with its
15
     toxicity, mobility, and bioaccumulation potential, pose probable adverse effects
16
17   to human health and the environment.

18         4.26 An October 2017 USAF “Action Memorandum for a Time-Critical

19   Removal Action Treatment of PFOS- and PFOA- Contaminated Water In
20   Residential Wells Near Fairchild Air Force Base, Washington,” confirmed the
21
     use of AFFF at Fairchild AFB and that the fire training area on the base was the
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 91                         Spokane, WA 99202
                                                                    (509) 232-7760

25
           2:18-cv-03311-RMG     Date Filed 11/01/18    Entry Number 24        Page 92 of 124




     source of PFC contamination of the groundwater supply. 5
1
2                         V.     CLASS ACTION ALLEGATIONS

3             5.1   Plaintiffs incorporate the forgoing paragraphs as though the same

4    were set forth at length herein.
5
              5.2   Plaintiffs bring this action as a class action on their own behalf and
6
     on behalf of all other persons similarly situated as members of the proposed
7
     subclasses and seek to certify and maintain it as a class action under Rules 23(a);
8
     (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil Procedure, subject to
9
10   amendment and additional discovery as follows:

11                  a.     Medical Monitoring Class: Individuals who consumed water
12       from their municipal water supplier, smaller water systems, or domestic water
13
         supply wells in the Areas of Investigation. (“Medical Monitoring Class”). This
14
         Class is composed of the following subclasses:
15
                           1)    All individuals within the Areas of Investigation who
16
17   have consumed water provided by the Airway Heights Water and Sanitation

18   District (the “Airway Heights Water Sub-Class”); and

19                        2)     All individuals within the Areas of Investigation who
20
21   5 U.S.A.F Air Force Engineering Center, Fairchild Air Force Base, Washington. Action
     Memorandum for a Time-Critical Removal Action Treatment of PFOS- and PFOA-
22   Contaminated Water In Residential Wells Near Fairchild Air Force Base, Washington. Oct
     2017.
23   SECOND AMENDED CLASS ACTION COMPLAINT                      PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                       522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 92                              Spokane, WA 99202
                                                                         (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 93 of 124




     have consumed water from smaller water systems or domestic water supply wells
1
2    (the “Private Water Sub-Class”).

3                 b.    Property Damage Class: Individuals who own real property

4    in the Areas of Investigation serviced by the Airway Heights Water and
5
     Sanitation District, or those who have private water wells in the investigative
6
     areas (“Property Damage Class”). This class can be readily ascertained by
7
     Census data, property records, and county records.
8
           5.3    Plaintiffs are members of the proposed Sub-Classes they seek to
9
10   represent. This action satisfies the numerosity, commonality, typicality,

11   adequacy, predominance, and superiority requirements of those provisions.
12         5.4    Excluded from the Class are:
13
                  a.    Defendants, including any entity or division in which
14
     Defendants have a controlling interest, along with their legal representative,
15
     employees, officers, directors, assigns, heirs, successors, and wholly or partly
16
17   owned subsidiaries or affiliates;

18                b.    The Judge to whom this case is assigned, the Judge’s staff,

19   and the Judge’s immediate family;
20                c.    Any class counsel or their immediate family members; and
21
                  d.    All governmental entities.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 93                         Spokane, WA 99202
                                                                    (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18    Entry Number 24      Page 94 of 124




           5.5    Plaintiffs reserve the right to amend the Class definition if discovery
1
2    and further investigation reveal that any Class should be expanded, divided into

3    additional subclasses, or modified in any other way.

4                           Numerosity and Ascertainability
5
           5.6    This action meets the numerosity requirement of Fed. R. Civ. P.
6
     23(a)(1), given that the number of impacted individuals in the Areas of
7
     Investigation and property owners, upon information and belief, has reached the
8
     thousands, making individual joinder of class members’ respective claims
9
10   impracticable. While the exact number of class members is not yet known, a

11   precise number can be ascertained from U.S. Federal Census records, the State of
12   Washington, and the public records of the municipal entities, and through other
13
     appropriate discovery. The resolution of the claims of the class members in a
14
     single action will provide substantial benefits to all parties and the Court. It is
15
     expected that the class members will number in the tens of thousands.
16
17         5.7    Finally, Class members can be notified of the pendency of this

18   action by Court-approved notice methods.

19                                       Typicality
20         5.8    Pursuant to Federal Rules of Civil Procedure 23(a)(3), Plaintiffs’
21
     claims are typical of the claims of class members and arise from the same course
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 94                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24        Page 95 of 124




     of conduct by Defendants. Plaintiffs’ persons and real property, like all Class
1
2    Members, have been damaged by Defendants’ misconduct in that they have

3    incurred damages and losses related to the introduction of PFOA, PFOS, and

4    other PFC’s into the water supplies in the Areas of Investigation, causing
5
     personal injury and property damages.
6
           5.9    Furthermore, the factual bases of Defendants’ actions and
7
     misconduct are common to all Class Members and represent a common thread of
8
     misconduct resulting in common injury to all Class Members. The relief
9
10   Plaintiffs seek is typical of the relief sought for absent Class Members.

11                              Adequacy of Representation
12         5.10 Plaintiffs will serve as fair and adequate class representatives as
13
     their interests, as well as the interests of their counsel, do not conflict with the
14
     interest of other members of the class they seek to represent.
15
           5.11 Further, Plaintiffs have retained counsel competent and well
16
17   experienced in class action and environmental tort litigation.

18         5.12 Plaintiffs and their counsel are committed to vigorously prosecuting

19   this action on behalf of the Class and have the financial resources to do so.
20   Neither the Plaintiffs nor their counsel have interests adverse to the Class.
21
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 95                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18    Entry Number 24       Page 96 of 124




                             Predominance of Common Issues
1
2          5.13 There are numerous questions of law and fact common to Plaintiffs

3    and Class Members that predominate over any question affecting only individual

4    Class Members, making it appropriate to bring this action under Rule 23(b)(3).
5
     The answers to these common questions will advance resolution of the litigation
6
     as to all Class Members. Common legal and factual issues include:
7
                  a.     Whether Defendants engaged in the conduct alleged herein.
8
                  b.     Whether Defendants knew or should have known that
9
10   exposure to PFOA and PFOS could increase health risks.

11                c.     Whether Manufacturing Defendants knew or should have
12   known that their manufacture of AFFF containing PFOA and PFOS was
13
     unreasonably dangerous.
14
                  d.     Whether Manufacturing Defendants knew or should have
15
     known that their AFFF contained persistent, stable, and mobile chemicals that
16
17   were likely to contaminate groundwater water supplies.

18                e.     Whether Manufacturing Defendants failed to sufficiently warn

19   of the potential for harm that resulted from use of their products.
20                f.     Whether    Defendants       became    aware      of     health      and
21
     environmental harm caused by PFOA and PFOS and failed to warn users and
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 96                           Spokane, WA 99202
                                                                      (509) 232-7760

25
        2:18-cv-03311-RMG      Date Filed 11/01/18    Entry Number 24      Page 97 of 124




     Plaintiffs and the Class of same.
1
2                 g.    The extent to which Defendants knew about the PFOA and

3    PFOS contamination in the water in the Areas of Investigation.

4                 h.    The extent to which Defendants knew about the PFOA and
5
     PFOS contamination in the water supply systems in the Areas of Investigation.
6
                  i.    The extent to which Defendants knew about the PFOA and
7
     PFOS contamination in the water supplied to private wells of residents in the
8
     Areas of Investigation.
9
10                j.    Whether the Defendants owed a duty to the Plaintiffs and the

11   Class to refrain from the actions that caused the contamination of the drinking
12   water with PFOA and PFOS.
13
                  k.    Whether     Defendants       made   unlawful      and     misleading
14
     representations or material omissions with respect to the health impacts of PFOA
15
     and PFOS.
16
17                l.    For the Medical Monitoring Class, whether Plaintiffs and

18   Class Members were exposed to water containing elevated levels of PFOA and

19   PFOS while living in Airway Heights and Medical Lake.
20                m.    For the Property Damage Class, whether the PFOA and PFOS
21
     contamination caused and continues to cause:
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 97                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 98 of 124




                         (1)    A continuous invasion of the property rights of the
1
     Plaintiffs and Class such that the property values within the Areas of
2
     Investigation have and/or continue to decline in value following the disclosure of
3
     the PFOA contamination; and
4                        (2)    Have substantially interfered with Plaintiffs’ and the
5
     Class’ use and enjoyment of their property.
6
                  n.     Whether Plaintiffs and Class Members are entitled to damages
7
     and other monetary relief and other equitable relief, including but not limited to
8
     punitive damages, and if so, in what amount.
9
10                o.     Whether the members of the Classes and Subclasses have

11   sustained damages and the proper measure of damages.
12                p.     Whether Manufacturing Defendants are strictly liable to
13
     Plaintiffs and the Class for their actions.
14
                  q.     Whether Defendants are liable to Plaintiffs and the Class.
15
                                          Superiority
16
17         5.14 The class action mechanism is superior to any other available means

18   of the fair and efficient adjudication of this case. Given the great number of

19   individuals in the Areas of Investigation impacted by Defendants’ conduct, it is
20   impracticable for Plaintiffs and the Class to individually litigate their respective
21
     claims due to the risk of inconsistent or contradictory judgments, generating
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 98                          Spokane, WA 99202
                                                                     (509) 232-7760

25
        2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 99 of 124




     increased delays and expense, and wasting judicial resources. No unusual
1
2    difficulties are likely to be encountered in the management of this class action.

3    The class action mechanism presents considerably less management challenges

4    and provides the efficiency of a single adjudication under the comprehensive
5
     oversight of a single court.
6
                AFFF CONTAINING PFOA AND PFOS IS FUNGIBLE
7                 AND COMMINGLED IN THE GROUNDWATER
8
           5.15 AFFF containing PFOA and/or PFOS, once it has been released to
9
10   the environment, lacks characteristics that would enable identification of the

11   company that manufactured that particular batch of AFFF.

12         5.16     The process of manufacture and distribution of AFFF, including
13   that which contains PFOA and/or PFOS, includes complex arrangements
14
     whereby Defendants sell product for delivery through the Department of
15
     Defense,     the   USAF,    specific   installations,   and/or    third-party       logistic
16
     intermediaries throughout the country, including to Fairchild AFB.
17
18         5.17 A subsurface plume, even if it comes from a single location, such as

19   a retention pond or fire training area, originates from mixed batches of AFFF

20   coming from different manufacturers.
21
           5.18 The case here at Fairchild AFB is typical: even though several areas
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 99                            Spokane, WA 99202
                                                                       (509) 232-7760

25
       2:18-cv-03311-RMG         Date Filed 11/01/18   Entry Number 24       Page 100 of 124




     were located at the base where the AFFF was used and entered the groundwater,
1
2    neither the federal or state investigators could determine the identity of the

3    manufacturers whose AFFF containing PFOA and PFOS contributed to the

4    resulting groundwater contamination plume.
5
           5.19 Because precise identification of the specific manufacture of any
6
     given AFFF that was the source of PFOA and PFOS found in a Class members’
7
     blood, a water well, or the groundwater, is impossible, Plaintiffs must pursue all
8
     Defendants, jointly and severally, for those indivisible injuries which Defendants
9
10   have collectively visited upon Plaintiffs and the Class.

11         5.20 Defendants are also jointly and severally liable because they
12   conspired to conceal the true toxic nature of PFOS and PFOA, to profit from the
13
     use of AFFF containing PFOA and PFOS, at Plaintiffs’ and the Classes’ expense,
14
     to contaminate Plaintiffs’ and the Classes’ water supply, and to attempt to avoid
15
     liability for such contamination of the groundwater and poisoning of the
16
17   Plaintiffs and the Class.

18          MARKET SHARE LIABILITY, ALTERNATIVE LIABILITY,
              CONCERT OF ACTION, ENTERPRISE LIABILITY
19
20         5.21 Defendants in this action are manufacturers that control a substantial

21   share of the market for AFFF-containing PFOA and/or PFOS in the United States
22   and are jointly responsible for the contamination of the groundwater in the
23   SECOND AMENDED CLASS ACTION COMPLAINT                      PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                      522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 100                            Spokane, WA 99202
                                                                        (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 101 of 124




     Communities and for causing the damages and injuries complained of in this
1
2    Complaint. Market share liability attaches to all Defendants and the liability of

3    each should be assigned according to its percentage of the market for AFFF-

4    containing PFOA and/or PFOS at issue in this Complaint. PFOA and PFOS is
5
     fungible; it is impossible to identify the exact Defendant who manufactured any
6
     given batch of AFFF containing PFOA and/or PFOS found free in the air, soil or
7
     groundwater, and each of these Defendants participated in a state-wide and
8
     national market for AFFF containing PFOA and/or PFOS during the relevant
9
10   time.

11           5.22 Concert of action liability attaches to all Defendants, each of which
12   participated in a common plan to commit the torts alleged herein and each of
13
     which acted tortuously in pursuance of the common plan to knowingly
14
     manufacture and sell inherently dangerous AFFF-containing PFOA and/or PFOS.
15
             5.23 Enterprise liability attaches to all of the named Defendants for
16
17   casting defective products into the stream of commerce.

18                                    CONSPIRACY

19           5.24 Defendants actually knew of the health and environmental hazards
20   which PFOA and PFOS posed to Plaintiffs and the Class.
21
             5.25 Beginning in the 1970’s and continuing through the date of this
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 101                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 102 of 124




     Complaint, Defendants formed joint task forces and committees and otherwise
1
2    colluded for the avowed purpose of providing information about AFFF-

3    containing PFOA and/or PFOS to the public and to government agencies, but

4    with the true, unlawful purpose of:
5
                  a.    Creating a market for AFFF-containing PFOA and/or PFOS
6
     despite knowledge of the hazards which PFOA and PFOS posed to the
7
     groundwater in Washington and the residents who depend on such water;
8
                  b.    Concealing the environmental properties and toxic nature of
9
10   PFOA and PFOS, and its impact on Plaintiffs, the Class, and the environment;

11   and
12                c.    Maximizing profits in a way Defendants knew would require
13
     them to contaminate Plaintiffs’ drinking water and poison their bodies.
14
             5.26 Defendants carried out their conspiracy by one or more of the
15
     following overt acts or omissions:
16
17                a.    Intentionally representing to the public that AFFF-containing

18   PFOA and/or PFOS was safe and did not pose an environmental or human health

19   risk;
20                b.    Concealing the dangers of PFOA and PFOS (including
21
     toxicological information on the dangers of the chemicals to living organisms,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 102                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 103 of 124




     adverse fate and transport characteristics and the propensity of PFOA and PFOS
1
2    to contaminate groundwater) from the government and the public by, among

3    other means, repeatedly requesting that information about the dangers and health

4    effects of PFOA and PFOS be suppressed and not otherwise published and by
5
     downplaying any adverse findings relating to PFOA and PFOS;
6
                  c.    Concealing the dangers of AFFF-containing PFOA and/or
7
     PFOS from end users, sensitive receptors, public water suppliers, and the users
8
     and consumers of groundwater;
9
10                d.    Using their consideration resources to fight PFOA and PFOS

11   regulation; and
12                e.    Collectively deciding to use PFOA and/or PFOS rather than
13
     other, safer surfactants because AFFF-containing PFOA and/or PFOS was the
14
     most profitable surfactant for Defendants to use.
15
           5.27 As a direct and proximate result of the Defendants’ above described
16
17   conspiracy, PFOA and PFOS, at all times relevant to this litigation has:

18                a.    Posed and continues to pose a health threat to Plaintiffs and

19   the Class because it has bioaccumulated in their bodies;
20                b.    Will require testing and monitoring of Plaintiffs’ health for
21
     known adverse health effects of PFOA and PFOS;
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 103                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24       Page 104 of 124




                  c.     Contaminated Plaintiffs’ property, soil and groundwater, for
1
2    those with private water wells;

3                 d.     Will require remediation of PFOA and PFOS contaminated

4    groundwater for those property owners who utilize a private water wells, or,
5
     where remediation of the groundwater is impractical, installation of a system to
6
     filter out PFOA and PFOS or procurement of water from alternative sources; and
7
                  e.     Diminished, and will continue to diminish the values of
8
     Plaintiffs and the Class’ properties due to past, actual, impending or threatened
9
10   contamination.

11                VI.    CAUSES OF ACTION FOR CLASS ACTION
12                            AND INDIVIDUAL CLAIMS

13                       A.     First Cause of Action: Negligence
14
           6.1    Plaintiffs hereby repeat, reallege, and reiterate each and every
15
     allegation in the preceding paragraphs as if fully restated herein.
16
           6.2     This cause of action is brought pursuant to Washington State
17
     statutory and common law, to include but not limited to Chapter 4.22 RCW.
18
19         6.3    Defendants knew or should have known that exposure to PFOA and

20   PFOS was hazardous to the environment and to human health.
21         6.4    Defendants knew or should have known that the manner in which
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 104                          Spokane, WA 99202
                                                                      (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 105 of 124




     they were manufacturing, marketing, and selling AFFF, containing PFC’s, was
1
2    hazardous to human health, bioaccumulated in the blood, and caused serious

3    health effects, including cancer.

4          6.5    Defendants also knew or should have known that PFC’s are highly
5
     soluble in water, highly mobile, extremely persistent in the environment, and
6
     high likely to contaminate water supplies if released into the environment.
7
           6.6    Defendants knew or should have known that the manner in which
8
     they were manufacturing, marketing, and selling AFFF containing PFC’s would
9
10   result in the contamination of the municipal and private well drinking supplies of

11   Airway Heights and Medical Lake, as a result of these communities’ proximity to
12   Fairchild AFB.
13
           6.7    Defendants owed a duty to Plaintiffs to act reasonably and not place
14
     inherently dangerous AFFF into the marketplace when its release into the
15
     drinking water supplies was imminent and certain.
16
17         6.8    Defendants marketed and sold their products with knowledge that

18   AFFF containing large quantities of toxic PFC’s would be used in training

19   exercises and in emergency situations at military bases, including Fairchild AFB,
20   in such a manner that dangerous chemicals would be released into the
21
     environment.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 105                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG     Date Filed 11/01/18   Entry Number 24      Page 106 of 124




           6.9   Further, Defendants marketed and sold their products with
1
2    knowledge that AFFF containing large quantities of toxic PFC’s would be stored

3    in fire suppressant systems and tanks on USAF Bases and that such systems and

4    storage were used and maintained in such a manner that dangerous chemicals
5
     would be released into the environment.
6
           6.10 Knowing of the dangerous and hazardous properties of AFFF, and
7
     the manner in which AFFF would be used, stored, and maintained at Fairchild
8
     AFB, it was foreseeable that AFFF would contaminate the surrounding
9
10   environment, groundwater, and drinking water supplies of Airway Heights and

11   Medical Lake, as a result of these communities’ proximity to Fairchild AFB.
12         6.11 Defendants therefore knew or should have known that safety
13
     precautions would be required to prevent the release of PFOA and PFOS into the
14
     surrounding environment, groundwater, and drinking water supplies.
15
           6.12 The magnitude of the burden on the Defendants to guard against this
16
17   foreseeable harm to Plaintiffs and the Class was minimal, as the practical

18   consequences of placing this burden on the Defendants amounted to a burden to

19   provide adequate instructions, proper labeling, and sufficient warnings about
20   their AFFF products.
21
           6.13 As manufacturers, Defendants were in the best position to provide
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                 522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 106                       Spokane, WA 99202
                                                                   (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 107 of 124




     adequate instructions, proper labeling, and sufficient warnings about their AFFF
1
2    products.

3          6.14 Considering the above factors related to risk, foreseeability, social

4    utility, burden of guarding against the harm, and the practical consequences of
5
     placing that burden on the Defendants, the Defendants therefore owed a
6
     cognizable duty to Plaintiffs and the Class not to contaminate their municipal and
7
     private well drinking water supplies and the surrounding environment and
8
     groundwater with AFFF, containing dangerous levels of PFC’s.
9
10         6.15 Defendants had a duty to warn of the hazards associated with AFFF,

11   containing PFC’s, entering and poisoning the environment and groundwater.
12         6.16 Defendants, as manufacturers, marketers, and sellers of AFFF owed
13
     Plaintiffs and the Class a cognizable duty to exercise reasonable care to ensure
14
     that AFFF was manufactured, marketed, and sold in such a way as to ensure that
15
     the end users of AFFF were aware of the potential harm PFOA and PFOS can
16
17   cause to human health and the environment.

18         6.17 Upon learning of the release of the contaminants, all Defendants

19   owed Plaintiffs and the Class a duty to warn and notify Plaintiffs and the Class of
20   the release of the contamination before it injured Plaintiffs and the Class and their
21
     property and/or to act reasonably to minimize the damage to Plaintiffs and their
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 107                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG        Date Filed 11/01/18   Entry Number 24      Page 108 of 124




     property.
1
2             6.18 Defendants breached their duty by allowing PFOA and PFOS to be

3    released into the municipal and private well drinking water supplies of Airway

4    Heights and Medical Lake, and through their failure to warn and notify the end
5
     users of AFFF of the danger that PFOA and PFOS would enter into the
6
     environment and groundwater.
7
              6.19 As such, the Defendants, negligently, grossly negligently, recklessly,
8
     willfully, wantonly, and/or intentionally breached their legal duties to the
9
10   Plaintiffs and the Class, causing the contamination of the municipal and private

11   well drinking water supplies in and around the residences of Plaintiffs and the
12   Class.
13
              6.20 Defendants further breached the duties owed to the Plaintiffs and the
14
     Class by failing to take reasonable, adequate, and sufficient steps or actions to
15
     eliminate, correct, or remedy any contamination after it occurred.
16
17            6.21 Defendants’ failure to notify the Plaintiffs and the Class in a timely

18   manner of the contamination of the municipal and private well drinking water

19   supplies, and, consequently, the presence of PFOA and PFOS in the real
20   properties of Plaintiffs constitutes another breach of the duties that Defendants
21
     owed Plaintiffs and the Class.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 108                          Spokane, WA 99202
                                                                      (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18      Entry Number 24      Page 109 of 124




           6.22 Defendants’ breaches of their duties were direct and proximate
1
2    causes of Plaintiffs’ and the Class’ injuries, damages, and the imminent,

3    substantial, and impending harm to their health and property.

4          6.23 Defendants’ breaches of their duties caused the drinking water in
5
     both the municipal and private well supplies to become contaminated with unsafe
6
     and dangerous levels of PFOA and PFOS.
7
           6.24 Further, Defendants’ breach of their duty to timely notify the
8
     community and act reasonably in warning of the presence of PFOA and PFOS in
9
10   AFFF, Plaintiffs and the Class were forestalled from undertaking effective and

11   immediate remedial measures, and Plaintiffs and the Class have expended and/or
12   will be forced to expend significant resources to test, monitor, and remediate the
13
     effects of Defendants’ negligence for many years.
14
           6.25 Plaintiffs and the Class suffered foreseeable injuries and damages as
15
     a proximate result of said Defendants’ negligent breach of their duties as set forth
16
17   above. At the time Defendants breached their duties to Plaintiffs and the Class,

18   Defendants’ acts and/or failures to act posed recognizable and foreseeable

19   possibilities of danger to Plaintiffs and the Class so apparent as to entitle them to
20   be protected against such actions or inactions.
21
           6.26 Accordingly, Plaintiffs and the Classes seek damages from
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 109                           Spokane, WA 99202
                                                                       (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24       Page 110 of 124




     Defendants, in an amount to be determined at trial, directly resulting from their
1
2    injuries to their persons and property, in a sufficient amount to compensate them

3    for the injuries and losses sustained and to restore Plaintiffs and the Class to their

4    original position, including but not limited to the difference between the current
5
     value of their properties and such value if the harm had not been done, the cost of
6
     repair or restoration, the value of the use of the continuous trespass, injuries to
7
     persons, including the need for medical monitoring as an element of damages,
8
     and actual, consequential, and nominal damages, flowing from the negligence
9
10   which are the natural and proximate result of Defendants conduct in an amount to

11   be proved at trial.
12                 B.      Second Cause of Action: Medical Monitoring
13
           6.27 Plaintiffs hereby repeat, reallege, and reiterate each and every
14
     allegation in the preceding paragraphs as if fully restated herein.
15
           6.28 This cause of action is brought pursuant to federal and Washington
16
17   State statutory and common law.

18         6.29 Medical monitoring is available to Plaintiffs and Class Members

19   who have yet to sustain a present injury as a stand-alone cause of action as the
20   increased risk of developing the diseases and conditions discussed supra
21
     constitute an injury-in-fact and also as an element of damages associated with
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 110                          Spokane, WA 99202
                                                                      (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 111 of 124




     Plaintiffs and Class Members other claims for those Plaintiffs and Class
1
2    Members who have sustained a present injury.

3          6.30 A claim for medical monitoring requires (1) significant exposure to

4    a proven hazardous substance through the negligent actions of defendant; (2) an
5
     increased risk of contracting a serious latent disease as a proximate result of
6
     exposure; (3) increased risk makes periodic diagnostic medical examinations
7
     reasonably necessary; and (4) monitoring and testing procedures exist which
8
     make the early detection and treatment of the disease possible and beneficial. See
9
10   Durfey v. E.I. DuPont De Nemours & Co., 59 F.3d 121, 123 (9th Cir. 1995)

11   citing In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 852 (3rd Cir. 1990); see
12   also, Krottner v. Starbucks Corp., 628 F.3d 1139, 1142 (9th Cir. 2010).
13
           6.31 Defendants knew or should have known that the manner in which
14
     they were manufacturing, marketing, and selling AFFF containing PFC’s would
15
     result in the contamination of the municipal and private well drinking water
16
17   supplies of Airway Heights and Medical Lake, as a result of these communities’

18   proximity to the Fairchild Air Force Base.

19         6.32 Defendants knew or should have known that exposing humans to
20   PFC-contaminated water would be hazardous to human health and the
21
     environment.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 111                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24       Page 112 of 124




           6.33 The Plaintiffs and the Classes have been exposed to PFOA, PFOS,
1
2    and potentially other toxic substances that resulted from the use, storage, and

3    discharge of AFFF at Fairchild AFB.

4          6.34 As described more fully above in this Complaint, PFOA and PFOS
5
     exposure leads to the bioaccumulation of PFOA and PFOS in the blood, seriously
6
     increasing the risk of contracting numerous diseases. Medical tests currently exist
7
     that can determine the level of PFOA and PFOS in the blood.
8
           6.35 Given that exposure to and bioaccumulation of PFOA and PFOS
9
10   significantly increases the risk of contracting a serious medical condition,

11   periodic medical examinations to detect latent diseases are both reasonable and
12   necessary. A thorough medical monitoring plan, following common and accepted
13
     medical practices, can and should be developed for the Plaintiffs and the Classes
14
     to assist in the early detection and beneficial treatment of the diseases that can
15
     develop as a result of exposure to PFOA and PFOS.
16
17                            C.    Third Cause of Action:
                           Products Liability – Failure to Warn
18
19         6.36 Plaintiffs hereby repeat, reallege, and reiterate each and every

20   allegation in the preceding paragraphs as if fully restated herein.
21
           6.37 This cause of action is brought pursuant to Washington State
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 112                          Spokane, WA 99202
                                                                      (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 113 of 124




     statutory and common law, to include but not limited to Chapter 7.72 RCW.
1
2          6.38 Defendants knew or should have known that exposure to PFOA and

3    PFOS was hazardous to the environment and to human health.

4          6.39 Defendants knew or should have known that the manner in which
5
     they were manufacturing, marketing, and selling AFFF, containing PFC’s, was
6
     hazardous to human health and the environment.
7
           6.40 Defendants knew or should have known that the manner in which
8
     they were manufacturing, marketing, and selling AFFF containing PFC’s would
9
10   result in the contamination of the municipal and private water supply as a result

11   of its proximity to Fairchild AFB.
12         6.41 Defendants had the duty to warn of the hazards associated with
13
     AFFF entering and poisoning the environment and groundwater because they
14
     knew of the dangerous, hazardous and toxic properties of the AFFF.
15
           6.42 Defendants failed to provide sufficient warning that the use and
16
17   storage of Defendants’ product would cause the product to be released into the

18   environment and cause the contamination of the environment, groundwater, and

19   drinking water, with PFOA and PFOS.
20         6.43 Further, this contamination led to the exposure and bioaccumulation
21
     of PFOA and PFOS of the Plaintiffs and the Class and increased their risk of
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 113                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 114 of 124




     developing numerous diseases as more fully set forth above.
1
2          6.44 Adequate instructions and warnings on the AFFF products could

3    have reduced or avoided these foreseeable risks of harm to Plaintiffs and the

4    Class and their properties.
5
           6.45 Had Defendants provided adequate warnings, Plaintiffs and the
6
     Class could have taken measures to avoid or lessen their exposure.
7
           6.46 Had Defendants provided adequate warnings to the end users, steps
8
     could have been taken to reduce or prevent the release of PFOA and PFOS into
9
10   the environment, groundwater, and drinking water.

11         6.47 Defendants’ failure to warn was a direct and proximate cause of the
12   environmental and health impacts from PFOA and PFOS that came from the use,
13
     storage and disposal of AFFF at Fairchild AFB.
14
           6.48 As such, Defendants’ failure to provide adequate and sufficient
15
     warnings for the AFFF that they manufactured, marketed, and sold renders the
16
17   AFFF a defective product.

18         6.49 As a result of Defendants’ conduct and the resulting contamination,

19   the value and marketability of the property of the Plaintiffs’ and Property
20   Damage Class has been and will continue to be diminished. Plaintiffs and the
21
     Class have suffered the need for and the cost of remediation of their properties
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                 PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 114                        Spokane, WA 99202
                                                                    (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24       Page 115 of 124




     and or mitigation systems for those properties, and the cost of alterative water.
1
2          6.50 As a result of the contamination, Plaintiffs and the Class have lost

3    use and enjoyment of their properties and have suffered annoyance and

4    discomfort, inconvenience and annoyance as a consequence of the contamination
5
     of their properties by Defendants.
6
           6.51 As a result of Defendants’ conduct and the resulting contamination,
7
     the Plaintiffs and the Classes have been injured in that their exposure to PFOS,
8
     PFOA, and potentially other toxic substances has caused them to develop
9
10   illnesses associated with this exposure as more fully described and/or

11   significantly increased their risk of developing those illnesses.
12         6.52 As a result of Defendants’ manufacture, sale or distribution of a
13
     defective product, Defendants are strictly liable in damages to the Plaintiffs and
14
     Class Members.
15
           6.53 Defendants’ acts were willful, wanton, reckless and/or conducted
16
17   with a reckless indifference to the rights of Plaintiffs and Class Members.

18                            D.    Fourth Cause of Action:
                           Products Liability – Defective Design
19
20         6.54 Plaintiffs hereby repeat, reallege, and reiterate each and every

21   allegation in the preceding paragraphs as if fully restated herein.
22         6.55 This cause of action is brought pursuant to Washington State
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 115                          Spokane, WA 99202
                                                                      (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 116 of 124




     statutory and common law, to include but not limited to Chapter 7.72 RCW.
1
2          6.56 Defendants knew or should have known that exposure to PFOA

3    and/or PFOS was hazardous to the environment and to human health.

4          6.57 Defendants knew or should have known that the manner in which
5
     they were manufacturing, marketing, and selling AFFF, containing PFOA and/or
6
     PFOS, was hazardous to human health and the environment.
7
           6.58 Defendants knew or should have known that the manner in which
8
     they were manufacturing, marketing, and selling AFFF containing PFOA and/or
9
10   PFOS would result in the contamination of the municipal and private water

11   supply as a result of its proximity to Fairchild AFB.
12         6.59 Knowing of the dangerous and hazardous properties of the AFFF,
13
     Defendants could have manufactured, marketed, and sold alternative designs or
14
     formulations of AFFF that did not contain PFOA or PFOS.
15
           6.60 These alternative designs and/or formulations were already
16
17   available, practical, and technologically feasible.

18         6.61 The use of these alternative designs would have reduced or

19   prevented the reasonably foreseeable harm to persons and property caused by the
20   Defendants’ manufacture, marketing, and sale of AFFF that contained PFOA or
21
     PFOS.
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 116                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 117 of 124




           6.62 Additionally, the AFFF that was manufactured, marketed, and sold
1
2    by the Defendants contained PFOA and/or PFOS chemicals that were so toxic

3    and dangerous to human health and the environment, mobile, and persistent, that

4    the act of designing, formulating, manufacturing, marketing, and selling this
5
     product was unreasonably dangerous under the circumstances.
6
           6.63 Further, this contamination then led to the exposure and
7
     bioaccumulation of PFOA and PFOS to the residents in the Communities and
8
     increased their risk of numerous diseases.
9
10         6.64 The AFFF manufactured, marketed, and sold by the Defendants was

11   defectively designed as the foreseeable risk of harm could have been reduced or
12   eliminated by the adoption of a reasonable, alternative design that was not
13
     unreasonably dangerous.
14
           6.65 Defendants’ defective design and formulation of AFFF was a direct
15
     and proximate cause of the environmental and health impacts from PFOA and
16
17   PFOS, that came from the use and storage of AFFF at Fairchild AFB.

18         6.66 As a result of Defendants’ defective design and formulation of

19   AFFF, the resulting contamination, the value and marketability of the property of
20   the Plaintiffs’ and Property Damage Class has been and will continue to be
21
     diminished. Plaintiffs and the Class Members have suffered the need for and the
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 117                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24      Page 118 of 124




     cost of remediation of their properties and or mitigation systems for those
1
2    properties, and the cost of alterative water.

3           6.67 As a direct result of the contamination Plaintiffs and the Plaintiff

4    Class have lost use and enjoyment of their properties and have suffered
5
     annoyance and discomfort, inconvenience and annoyance as a consequence of the
6
     contamination of their properties by Defendants.
7
            6.68 As a direct result of Defendants’ defective design and formulation of
8
     AFFF, the resulting contamination, the Plaintiffs and the Classes have been
9
10   injured in that their exposure to PFOS, PFOA, and potentially other toxic

11   substances has caused them to develop illnesses associated with this exposure as
12   more fully described and/or significantly increased their risk of developing those
13
     illnesses.
14
            6.69 As a result of Defendants' design and formulation of a defective
15
     product, Defendants are strictly liable in damages to the Plaintiffs and Class
16
17   Members.

18          6.70 Defendants’ acts were willful, wanton, reckless and/or conducted

19   with a reckless indifference to the rights of Plaintiffs and Class Members.
20
21
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 118                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 119 of 124




                               E.    Fifth Cause of Action:
1                                    Private Nuisance
2
           6.71 Plaintiffs and the Class hereby repeat, reallege, and reiterate each
3
     and every allegation in the preceding paragraphs as if fully restated herein.
4
           6.72 This cause of action is brought pursuant to the laws of Washington
5

6    State statutory and common law, to include but not limited to Chapter 7.48 RCW.

7          6.73 Plaintiffs and the Property Damage Class, as described above, are

8    owners of real property with the right of possession.
9
           6.74 To be actionable a nuisance “must either injure the property or
10
     unreasonably interfere with enjoyment of the property” or as otherwise
11
     specifically provided for by statute. Tiegs v. Watts, 135 Wash. 2d 1, 13, 954 P.2d
12
     877, 883–84 (1998)
13
14         6.75 At all times relevant to the present cause of action, Defendants

15   manufactured, marketed, and sold the AFFF that was used at Fairchild AFB that
16   resulted in the contamination of the water supply relied upon by Plaintiffs and
17
     Property Damage Class at all relevant times.
18
           6.76 At the time the above-described, affirmative, voluntary, and
19
     intentional acts were performed by Defendants, Defendants had good reason to
20
21   know or expect that large quantities of PFOA and PFOS would and/or could be

22   introduced into the properties of Plaintiffs and the Property Damage Class.

23   SECOND AMENDED CLASS ACTION COMPLAINT                   PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 119                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18    Entry Number 24      Page 120 of 124




           6.77 The above-described affirmative, voluntary, and intentional acts
1
2    were performed with the reckless disregard of the potential for PFOA and PFOS

3    to be disbursed through the water and onto the land and property of Plaintiffs and

4    the Property Damage Class.
5
           6.78 Defendants’ negligent, reckless, willful, and/or wanton actions
6
     and/or intentional failures to act caused an unknown quantity of PFOA and PFOS
7
     to be released into the drinking water for residential areas near Fairchild Air
8
     Force Base.
9
10         6.79 The introduction of unknown quantities of PFOA and PFOS onto the

11   property of the Plaintiffs and Property Damage Class unreasonably interfered
12   with the use and enjoyment of their property.
13
           6.80 The potential danger from the drinking water at their residences has
14
     caused the Plaintiffs and the Class significant and unreasonable inconvenience
15
     and expense.
16
17         6.81 This constitutes a substantial interference with the use of the

18   properties such that it is offensive and has caused significant inconvenience or

19   annoyance.
20         6.82 Accordingly, Plaintiffs and the Class seek damages from
21
     Defendants, in an amount to be determined at trial, directly resulting from their
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                   522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 120                         Spokane, WA 99202
                                                                     (509) 232-7760

25
       2:18-cv-03311-RMG       Date Filed 11/01/18     Entry Number 24      Page 121 of 124




     injuries to their persons and property, in a sufficient amount to compensate them
1
2    for the injuries and losses sustained and to restore Plaintiffs and the Class to their

3    original position, including but not limited to the difference between the current

4    value of their properties and such value if the harm had not been done, the cost of
5
     repair or restoration, the value of the use of the continuous nuisance, injuries to
6
     persons, including the need for medical monitoring as an element of damages,
7
     and actual, consequential, and nominal damages, flowing from the nuisance
8
     which are the natural and proximate result of Defendants’ conduct in an amount
9
10   to be proved at trial.

11                     VII. CLAIM FOR PUNITIVE DAMAGES
12         7.1    Plaintiffs and the Class hereby repeat, reallege, and reiterate each
13
     and every allegation in the preceding as if fully restated herein.
14
           7.2    Upon information and belief, Defendants engaged in willful,
15
     wanton, malicious, and or/reckless conduct that caused the foregoing property
16
17   damage, nuisances, and injuries upon the persons and properties of Plaintiffs and

18   the Class, disregarding their protected rights.

19         7.3    Defendants’ willful, wanton, malicious, and/or reckless conduct
20   includes but is not limited to Defendants’ failure to take all reasonable measures
21
     to ensure PFOA and PFOS, which they knew to be carcinogenic, was not
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 121                           Spokane, WA 99202
                                                                       (509) 232-7760

25
       2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24      Page 122 of 124




     ingested by Plaintiffs and the Class.
1
2          7.4    Defendants have caused great harm to the property and water

3    supplies of Plaintiffs and the Class and demonstrated an outrageous conscious

4    disregard for their safety with implied malice, warranting the imposition of
5
     punitive damages.
6
                              VIII. PRAYER FOR RELIEF
7
           WHEREFORE, the Plaintiffs and the Class demand judgment against
8
     Defendants, and each of them, jointly and severally, and request the following
9
10   relief from the Court:

11         8.1    Certification of the proposed Sub-Classes;
12
           8.2    A declaration that Defendants acted with negligence, gross
13
     negligence, and/or willful, wanton, and careless disregard for the health, safety,
14
     and property of Plaintiffs and members of the Class;
15
16         8.3    An order requiring that Defendants pay for a testing and monitoring

17   protocol to test each property and its drinking water for the properties belonging

18   to the members of the Property Damage Class;
19
           8.4    An order establishing a medical monitoring protocol for Plaintiffs
20
     and the Class;
21
           8.5    An award to Plaintiffs and the Class of general, compensatory,
22
23   SECOND AMENDED CLASS ACTION COMPLAINT                  PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                  522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 122                        Spokane, WA 99202
                                                                    (509) 232-7760

25
               2:18-cv-03311-RMG      Date Filed 11/01/18   Entry Number 24       Page 123 of 124




            exemplary, consequential, nominal, and punitive damages;
        1
        2          8.6   An order for an award of attorney fees and costs, as provided by

        3   law;

        4          8.7   Pre-judgment and post-judgment interest as provided by law; and
        5
                   8.8   An order for all such other relief the Court deems just and proper.
        6
                                          IX.   JURY DEMAND
        7
                   Plaintiffs demand a trial by jury of any and all issues in this matter so
        8
            triable.
        9
       10          DATED this 1st day of November, 2018.
       11                      PAUKERT & TROPPMANN, PLLC
       12         522 West Riverside Avenue, Suite 560, Spokane, Washington 99201
                               Tel: 509-232-7760 Fax: 509-232-7762
       13 s/ Breean L. Beggs, WSBA #20795           s/ Andrew Biviano, WSBA #38086
GS, WSBA # BREEAN L. BEGGS, WSBA #20795                  ANDREW S. BIVIANO, WSBA #38086
       14
            s/Mary Elizabeth Dillon, WSBA #50727
       15 MARY ELIZABETH DILLON, WSBA #50727
                           Attorneys for Plaintiffs and Proposed Classes
       16
                                  NAPOLI SHKOLNIK PLLC
       17        360 Lexington Avenue, 11th Floor, New York, New York 10017
                                       Tel: (212) 397-1000
       18
              s/ Tate J. Kunkle, Esq.                 s/Patrick Lanciotti, Esq
       19     TATE J. KUNKLE, ESQ.                    PATRICK LANCIOTTI, ESQ
       20     PHV Motion Forthcoming                  PHV Motion Forthcoming
              s/ Paul J. Napoli, Esq                  s/ Aaron Modiano, Esq
       21     PAUL J. NAPOLI, ESQ                     AARON MODIANO, ESQ
              PHV Motion Forthcoming                  PHV Motion Forthcoming
       22                 Attorneys for Plaintiffs and Proposed Classes
       23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
            WITH INDIVIDUAL CLAIMS AND DEMAND FOR                    522 W. Riverside Ave., Suite 560
       24   JURY TRIAL • 2:18-cv-00117- Page 123                          Spokane, WA 99202
                                                                             (509) 232-7760

       25
       2:18-cv-03311-RMG       Date Filed 11/01/18   Entry Number 24        Page 124 of 124




                              CERTIFICATE OF SERVICE
1
           I hereby certify that on this date, I electronically filed the foregoing
2
     document with the Clerk of the Court using the CM/ECF system which will send
3
4    notification of such filing to the following attorneys of record:

5        Andrew S. Biviano             abiviano@pt-law.com; hhoffman@pt-law.com

6        Breean Lawrence Beggs         bbeggs@pt-law.com,
         Mary Elizabeth Dillon         bdillon@pt-law.com
7
         Patrick Lanciotti             planciotti@napolilaw.com;
8                                      (via email, not ECF system)

9        Tate J. Kunkle                TKunkle@NapoliLaw.com
                                       (via email, not ECF system)
10
         Aaron Modiano                 amodiano@napolilaw.com
11                                     (via email, not ECF system)

12       Brook L Cunningham            blc@randalldanskin.com,

13                                     kmd@randalldanskin.com
         James Milton Nelson           john.nelson@foster.com,
14                                     litdocket@foster.com,
                                       pam-mccain--2435@ecf.pacerpro.com,
15                                     pam.mccain@foster.com,
                                        pam.miller@foster.com
16
         Liam J Montgomery             lmontgomery@wc.com, dzedlar@wc.com
17
18                DATED: November 1, 2018.
19                                    PAUKERT & TROPPMANN, PLLC
20
                                      By:    s/Andrew S. Biviano, WSBA #38086
21                                           Andrew S. Biviano, WSBA #38086

22                                          Attorney for Plaintiffs
23   SECOND AMENDED CLASS ACTION COMPLAINT                    PAUKERT & TROPPMANN, PLLC
     WITH INDIVIDUAL CLAIMS AND DEMAND FOR                     522 W. Riverside Ave., Suite 560
24   JURY TRIAL • 2:18-cv-00117- Page 124                           Spokane, WA 99202
                                                                       (509) 232-7760

25
